As filed with the Securities and Exchange Commission on July 12 , 2010 Registration Number 333-162580 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 7 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pebble U. S. Market Fund, L.L.C. (Exact Name of Registrant as Specified in its Charter) Louisiana 27-0743658 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 3500 N. Causeway Blvd., Ste. 160 Metairie, LA 70002 (504) 401-0179 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Principal Executive Offices) Philippe J. Langlois 909 Poydras St., Ste 2300 New Orleans, LA 70112 (504) 569-7144 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Approximate date of commencement of proposed sale to the public: August 1, 2010 . If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ý If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount Of Registration Fee Units, Series A The registrant hereby amends this registration statement on such date or date(s) as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the commission acting pursuant to said Section 8(a) may determine. Part I – Information Required in Prospectus Item 1. Forepart of the Registration Statement and Outside Front Cover Page of Prospectus. Cover Page Item 2. Inside Front and Outside Back Cover Pages of Prospectus. Table of Contents - Inside Cover Page; Prospectus Delivery Obligation – Back Outside Cover Item 3. Summary Information, Risk Factors and Ratio of Earnings to Fixed Charges. Summary, p. 1; Address and telephone number, Cover Page; Risk Factors, p. 6 Item 4. Use of Proceeds. Use of Proceeds, p. 19; Item 5. Determination of Offering Price. Cover Page Item 6. Dilution. Not Applicable Item 7. Selling Security Holders. Not Applicable Item 8. Plan of Distribution. Cover Page; Summary, p. 1 Item 9. Description of Securities to be Registered. Cover Page, Summary, p. 1 Item 10. Interests of Named Experts and Counsel. Certain Legal Matters, p. 27; Experts, p. 27 Item 11. Information with Respect to the Registrant. Cover Page; Summary p. 1; Pebble Asset Management, L.L.C., p. 10; Reports, p. 5; Other Risks, p. 8; Index to Financial Statements, p. 28 ; Management Discussion and Analysis of Financial Condition, p. 12; Quantitative and Qualitative Disclosures About Market Risk, p. 13; Fund Charges, p. 3; Item 11A. Material Changes. Not Applicable Item 12. Incorporation of Certain Information by Reference. Not Applicable Item 12A. Disclosure of Commission Position on Indemnification for Securities Act Liabilities. Indemnification and Standard of Liability, p.17 Information contained herein is subject to completion or amendment. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any State in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such State. i PROSPECTUS AND DISCLOSURE DOCUMENT DATED July 12 , 2010 PEBBLE U.S. MARKET FUND, L.L.C. UNITS OF LIMITED LIABILITY COMPANY INTEREST The Offering Pebble U.S. Market Fund, L.L.C. (“Fund”), a Louisiana limited liability company, is offering a series of limited liability company units (“Units”) of up to a maximum value of $100,000,000. The Units are publically offered and registered with the Securities and Exchange Commission under the Securities Act of 1933. Throughout the initial public offering period, the time period when Units of the Fund may be purchased prior to the commencement of operations, Units will be sold at a value of $1,000.00 per unit. Thereafter, Units will be sold at net asset value. The Fund is offering Units at a price of month-end net asset value per Unit. The offering will be conducted on a continuous basis for a maximum three year period ending July 31, 2013 or until all Units have been sold or the Fund is closed by the commodity pool operator, Pebble Asset Management, L.L.C. (PAM), who reserves the right to close the fund prior to all units being sold. No up-front underwriting discount or commissions apply. Subscription proceeds are held in a non interest bearing segregated checking account at Capital One (Bank), NA until released to the Fund. Subscription proceeds for the initial public offering period will be held for a maximum of 30 days prior to the commencement of trading. The Fund must have $400,000 in minimum aggregate subscriptions to commence trading. Units purchased by principals of PAM will be applied toward and are expected to exceed the minimum aggregate subscription amount. Subscription proceeds will be returned after 30 days should the Fund not reach the $400,000 minimum during the initial public offering period. During the continuous offering period, there is no minimum number of Units that must be sold for funds to be released from the subscription account and Units to be issued at the end of each month. Certain Risks of Investing in the Fund These are speculative securities. BEFORE YOU DECIDE WHETHER TO INVEST, READ THIS ENTIRE PROSPECTUS CAREFULLY AND CONSIDER “RISK FACTORS” BEGINNING ON . § The Fund is speculative and, at times may be highly leveraged. The Fund will acquire positions with face amounts substantially greater than the Fund’s total equity. Leverage magnifies the impact of both gains and losses. § Performance can be volatile and the net asset value per Unit may fluctuate significantly in a single month. § You could lose all or substantially all of your investment in the Fund. § PAM has total trading authority over the Fund. The use of a single advisor could mean lack of diversification and, consequently, higher risk. § There are conflicts of interest with the choice of PAM to manage, operate, and solicit investors for the Fund. Please see “Conflicts of Interest” beginning on page 16. § Neither this pool operator nor any of its trading principals has previously operated any other pools or traded any other accounts. § There is no secondary market for the Units, and none is expected to develop. While the Units have redemption rights, there are restrictions. For example, redemptions can occur only at the end of a month. See “Distributions and Redemptions” on page 4 or page 20 for details on the restrictions on the redemption rights. The Fund does not presently intend to make distributions. § Transfers of interest in the Units are subject to limitations, such as 30 days’ advance written notice of any intent to transfer. Also, PAM may deny a request to transfer if it determines that the transfer may result in adverse legal or tax consequences for the Fund. See the Section entitled “Pebble U. S. Market Fund, L. L. C. Operating Agreement” on page 20 and “Pebble U.S. Market Fund, L.L.C.Form of Operating Agreement” attached hereto as Exhibit A for further discussion of the rights and limitations of Investors. § Substantial expenses must be offset by trading profits and interest income for the Fund to be profitable. Investors are required to make representations and warranties in connection with their investment. Each investor is encouraged to discuss the investment with his/her individual financial and tax adviser. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus is in two parts: a disclosure document and a statement of additional information. These parts are bound together, and both contain important information. Additional disclosure documents can be downloaded at no charge from the Fund website, www.pebbleus.com. THE COMMODITY FUTURES TRADING COMMISSION HAS NOT PASSED UPON THE MERITS OF PARTICIPATING IN THIS POOL NOR HAS THE COMMISSION PASSED ON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT. ii COMMODITY FUTURES TRADING COMMISSION RISK DISCLOSURE STATEMENT YOU SHOULD CAREFULLY CONSIDER WHETHER YOUR FINANCIAL CONDITION PERMITS YOU TO PARTICIPATE IN A COMMODITY POOL. IN SO DOING, YOU SHOULD BE AWARE THAT FUTURES AND OPTIONS TRADING CAN QUICKLY LEAD TO LARGE LOSSES AS WELL AS GAINS. SUCH TRADING LOSSES CAN SHARPLY REDUCE THE NET ASSET VALUE OF THE POOL AND CONSEQUENTLY THE VALUE OF YOUR INTEREST IN THE POOL. IN ADDITION, RESTRICTIONS ON REDEMPTIONS MAY AFFECT YOUR ABILITY TO WITHDRAW YOUR PARTICIPATION IN THE POOL. FURTHER, COMMODITY POOLS MAY BE SUBJECT TO SUBSTANTIAL CHARGES FOR MANAGEMENT, AND ADVISORYAND BROKERAGE FEES. IT MAY BE NECESSARY FOR THOSE POOLS THAT ARE SUBJECT TO THESE CHARGES TO MAKE SUBSTANTIAL TRADING PROFITS TO AVOID DEPLETION OR EXHAUSTION OF THEIR ASSETS. THIS DISCLOSURE DOCUMENT CONTAINS A COMPLETE DESCRIPTION OF EACH EXPENSE TO BE CHARGED THIS POOL AT PAGES 3 AND 4 AND 18 THROUGH 19 AND A STATEMENT OF THE PERCENTAGE RETURN NECESSARY TO BREAK EVEN, THAT IS, TO RECOVER THE AMOUNT OF YOUR INITIAL INVESTMENT, AT . THIS BRIEF STATEMENT CANNOT DISCLOSE ALL THE RISKS AND OTHER FACTORS NECESSARY TO EVALUATE YOUR PARTICIPATION IN THIS COMMODITY POOL. THEREFORE, BEFORE YOU DECIDE TO PARTICIPATE IN THIS COMMODITY POOL, YOU SHOULD CAREFULLY STUDY THIS DISCLOSURE DOCUMENT, INCLUDING A DESCRIPTION OF THE PRINCIPAL RISK FACTORS OF THIS INVESTMENT, AT PAGES 6 THROUGH 10. THIS PROSPECTUS DOES NOT INCLUDE ALL OF THE INFORMATION OR EXHIBITS IN THE REGISTRATION STATEMENT. YOU CAN READ AND COPY THE ENTIRE REGISTRATION STATEMENT AT THE PUBLIC REFERENCE FACILITIES MAINTAINED BY THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) IN WASHINGTON, D.C. THE FUND FILES QUARTERLY AND ANNUAL REPORTS WITH THE SEC. YOU CAN READ AND COPY THESE REPORTS AT THE SEC PUBLIC REFERENCE FACILITY IN WASHINGTON, D.C. PLEASE CALL THE SEC AT 1-800-SEC-0’S FILINGS WILL BE POSTED AT THE SEC WEBSITE AT HTTP://WWW.SEC.GOV. The Fund is a reporting company required to file quarterly 10-Q reports, annual 10-K reports, 424(b)(3) reports, and other reports as needed describing material changes in the Fund. The public may read and copy any materials filed with the SEC at the SEC’s Public Reference Room located at treet, NE., Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet web site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov. Information about the Fund and all filings will be posted, free of charge, as soon as reasonably practicable after filing on the website (www.pebbleus.com) for public viewing, copying, and/or downloading. The books and records of Pebble U.S. Market Fund, L.L.C. and Pebble Asset Management, L.L.C. will be kept electronically in compliance with Title 17: Commodity and Securities Exchanges; Part 1 – General Regulations Under the Commodities Exchange Act §1-31. Access to the books and records is available through any principal of the firm. The main business address of Pebble U.S. Market Fund, L.L.C. and Pebble Asset Management, L.L.C. is shown below. PEBBLE ASSET MANAGEMENT, L.L.C. Manager 3500 N. Causeway Blvd., Suite 160 Metairie, LA 70002 504-401-0179 iii TABLE OF CONTENTS SUMMARY 1 General 1 Minimum Investment 1 How to Subscribe for Units 1 Suitability Guidelines 1 Risk Factors to Consider Before Investing 2 Pebble Asset Management 3 Fund Charges 3 Pebble Asset Management 3 Referring Advisors 3 Brokerage Fees 4 Breakeven Analysis 4 Distributions and Redemptions 4 Federal Income Tax Aspects 4 Reports 5 Organizational Chart 5 RISK FACTORS 6 Market Risks 6 Investment in the Fund Could Result in a Total Loss for an Investor 6 The Fund, at Times may be Highly Leveraged 6 Investment in the Fund is Highly Illiquid and Redemptions are Limited 7 Illiquidity of the Markets May Cause Loss to Investors 7 Non-Correlated, Not Negatively Correlated, Performance Objective 7 Trading Risks 7 Pebble Asset Management, L.L.C. Analyzes Only Technical Market Data 7 Speculative Position Limits May Alter Trading Decisions for the Fund 7 Inability to Trade or Report Due to Computer System Failure 7 Increase in Assets Under Management May Affect Trading Decisions 7 Another Company Using Substantially the Same Systems and Methods for Trading 8 Fund Trading is Not Transparent 8 Tax Risks 8 Investors are Taxed Based on Their Share of Profits 8 Tax Could Be Due From Investors Despite Overall Losses 8 Deductibility of Management and Performance Fees 8 Other Risks 8 Fees and Commissions are Charged Regardless of Profitability and are Subject to Change 8 Failure of Brokerage Firms; Disciplinary History of Clearing Brokers 8 Investors Must Not Rely on Past Performance of the Fund or Pebble Asset Management in Deciding Whether to Purchase Units 9 There Exists Conflicts of Interest Between the Fund and the Manager 9 Independent Experts Engaged by PAM and the Fund Do Not Represent Investors 9 Reliance on Pebble Asset Management 9 The Fund May Close Prior to the Subscription of All Units 9 The Fund May Terminate Prior to of the Subscription of All Units 9 The Fund is Not a Regulated Investment Company 9 Proposed Regulatory Change is Impossible to Predict and Changes May Alter Fund Trading and Performance 9 Units Purchased in the Fund Have Restrictions on Transferability 10 A Single-Advisor Fund May Be More Volatile Than a Multi-Advisor Fund 10 Fund Assets Committed to Margin 10 PEBBLE ASSET MANAGEMENT, L.L.C. 10 Description 10 The Trading Advisor 11 Trading Systems 11 Potential Inability to Trade or Report Due to Systems Failure 11 Code of Ethics 12 iv MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 12 Introduction 12 Capital Resources 12 Liquidity 12 Off-Balance Sheet Risk 12 Off-Balance Sheet Arrangements 12 Contractual Obligations 12 Critical Accounting Policies — Valuation of the Fund’s Positions 13 Disclosure Controls and Procedures 13 Internal Controls Over Financial Reporting 13 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 Introduction 13 Past Results Not Necessarily Indicative of Future Performance 13 Standard of Materiality 13 Quantifying the Fund’s Trading Value at Risk 13 Quantitative Forward-Looking Statements 13 The Fund’s Trading Value at Risk in Different Market Sectors 14 Material Limitations on Value at Risk as an Assessment of Market Risk 14 Non-Trading Risk 14 Qualitative Disclosures Regarding Primary Trading Risk Exposures 15 Stock Indices 15 Agricultural Market 15 Currencies 15 Metals 15 Interest Rates 15 Energy 15 Qualitative Disclosures Regarding Non-Trading Risk Exposure 15 General 15 Treasury Bill Positions 16 Qualitative Disclosures Regarding Means of Managing Risk Exposure 16 CONFLICTS OF INTEREST 16 Pebble Asset Management, L.L.C. 16 Introducing Brokers 16 The Clearing Brokers 17 The Referring Advisors 17 Fiduciary Duty and Remedies 17 Indemnification and Standard of Liability 17 CHARGES 18 Management Fee 18 Performance Fee 18 Operating and Offering Expenses 18 Brokerage Commissions and Fees 19 Referring Advisors 19 USE OF PROCEEDS 19 THE INTRODUCING AND CLEARING BROKERS 19 TradeStation Securities, Inc 19 R J O’Brien & Associates 20 DISTRIBUTIONS AND REDEMPTIONS 20 Distributions 20 Redemptions 20 Net Asset Value 20 PEBBLE U S MARKET FUND, L.L.C. OPERATING AGREEMENT 20 Organization and Limited Liabilities 20 Description of the Fund Units 20 Management of Fund Affairs 21 Sharing of Profits and Losses 21 Federal Tax Allocations 21 Dispositions 21 v Dissolution and Termination of the Fund 21 Amendments and Meetings 21 Indemnification 22 Reports to Unit Holders 22 FEDERAL INCOME TAX ASPECTS 22 Tax Status of the Fund 22 Taxation of Unit Holders on Profits and Losses 23 Deduction of Losses by Unit Holders 23 “Passive-Activity Loss Rules” and Their Effect on the Treatment of Income and Loss 23 Unit Redemptions 23 Potential Consequences of Redemptions and Transfers of Units 23 Gain or Loss on Section 1256 Contracts 23 Tax on Capital Gains and Losses 24 Interest Income 24 Limited Deduction for Certain Expenses 24 Syndication Fees 24 Investment Interest Deductibility Limitations 24 Unrelated Business Taxable Income 24 Taxation of Foreign Unit Holders 24 IRS Audits of the Fund and its Unit Holders 25 State and Other Taxes 25 INVESTMENTS BY EMPLOYEE BENEFIT PLANS 25 General 25 “Plan Assets” 25 Ineligible Purchasers 26 PLAN OF DISTRIBUTION 26 Units will be sold directly by the Fund 26 Subscription Procedure 26 Representations and Warranties of Investors in the Subscription Documents 27 Minimum Investment 27 The Referring Advisors 27 The Solicitation Advisors 27 CERTAIN LEGAL MATTERS 27 EXPERTS 27 INDEX TO FINANCIAL STATEMENTS 28 PART TWO —STATEMENT OF ADDITIONAL INFORMATION COVER PAGE 51 PART TWO —STATEMENT OF ADDITIONAL INFORMATION TABLE OF CONTENTS 52 STRATEGY 53 Market Diversification 53 Technical Trading Systems 53 Trend Following 53 Additional Information 53 Trading Manager’s Performance 53 Table 1 – Actual performance with no fees, except brokerage fees, including interest 53 Table 2 – Actual performance including maximum fees as would have been charged according to the prospectus 54 Notes to Trading Manager’s Performance 55 WHY A MANAGED FUTURES FUND? 56 WHY NOW? 56 HISTORICAL LOW-CORRELATED PERFORMANCE 56 THE FUTURES MARKETS 56 REGULATION 57 Margin 57 POTENTIAL ADVANTAGES OF FUTURES FUND INVESTMENTS 57 Profit Potential 57 Interest Credit 57 Ability to Profit or Lose in a Rising or Falling Market Environment 57 Professional Trading 58 vi Convenience 58 Liquidity 58 Limited Liability 58 POTENTIAL DISADVANTAGES OF FUTURES FUND INVESTMENTS 58 Lack of Diversification 58 Selection of Brokers and Clearing Firms 58 Potentially Higher Fees 58 Lack of Transparency 58 Performance History 58 EXHIBITS Exhibit A: Pebble U S Market Fund, L.L.C. Form of Operating Agreement A Exhibit B: Pebble U S Market Fund, L.L.C. Subscription Representations B Exhibit C: Pebble U S Market Fund, L.L.C. Subscription Documents C Exhibit D: Pebble U S Market Fund, L.L.C. Request for Transfer Form D Exhibit E: Pebble U S Market Fund, L.L.C. Request for Redemption E Exhibit F: Pebble U S Market Fund, L.L.C. Delivery Instructions F An electronic version of this Prospectus is available on a dedicated web site (http://www.pebbleus.com) being maintained by Pebble Asset Management, L.L.C. vii SUMMARY General Pebble U.S. Market Fund, L.L.C. (the “Fund”), a Louisiana limited liability company organized in August 2009, is offering units of ownership in the Fund (“Units”). The Fund will trade speculatively in the U.S. futures markets. Specifically, the Fund trades in a portfolio of futures contracts on U.S. exchanges only. The trades are placed using proprietary, computerized trading systems. The Fund trading systems are licensed to PAM. The systems are monitored by PAM, the fund manager. PAM has the option to manually or automatically initiate purchase and sell orders based on trading signals but may not trade contrary to the signals of the trading system. The Fund’s strategy is based on the consistent implementation of the PAM philosophy of market diversification, money management, and trend-following based on technical analysis of each market. PAM is continually formulating and testing new strategies and approaches within the framework of its philosophy striving to achieve the overall investment objective of the Fund. PAM reserves the right to trade other pools and/or funds. The trading methodology and leverage is identical to the systems used since August 2006 by Tim Skarecky, a member and manager of PAM, for his personal account. Performance information for Mr. Skarecky’s personal account is shown beginning on page 53 . Neither PAM nor any of its trading principals has previously operated any other pools or traded any other accounts. The Fund will trade in a portfolio of futures contracts on U.S. exchanges only. Futures contracts are currently traded on the following U.S. exchanges: CME Group (formerly Chicago Board of Trade and Chicago Mercantile Exchange), Intercontinental Exchange, New York Mercantile Exchange, Minneapolis Grain Exchange, Kansas City Board of Trade, and NYSE LIFFE (US contracts only). In addition to the exchanges listed, the Fund may trade futures contracts on any CFTC/SEC recognized US exchange. The traded futures market sectors include, but are not limited to, futures contracts on Stock Indices, Financial Futures, Currencies, Agricultural Products, Energy, and Metals markets. A more specific list of contracts traded can be found in the strategy section beginning on page 53 . The Fund analyzes and trades in market sectors with low correlation to each other. The level of liquidity in each market is reviewed for ease of order execution in opening and closing positions. Although there is an overriding philosophy of diversification among markets traded, a majority of the Fund’s market exposure may be concentrated in only one or two market sectors from time to time. The methodology primarily uses trend following technical trading strategies. The duration of these trends vary widely and can last from days to months. The technical trading strategies are designed to identify recurring market patterns that offer higher than average reward potential to the risks assumed based on historical data. In addition, each trading strategy includes a defined stop-loss level to help protect the assets from an unexpected and catastrophic loss of capital. Although there is no guarantee that a stop-loss would be effective in preserving assets in all circumstances, it is generally considered an effective money management tool and a prudent management technique in the unpredictable and volatile futures, currency, and commodity markets. The Units offered are limited liability company membership interests. These units have no dividend rights, are not convertible into any other securities, and do not carry any preemptive rights. A Unit holder is entitled to vote for each Unit owned on voting matters which are submitted to Unit holders. The Units may be redeemed by the investor at the end of each month. However, to effect such a redemption, an investor must give the company prior written notice before the 5th business day prior to the end of the month to process such a redemption request. See “Distributions and Redemptions” on page 20 for further information regarding redemption rights. The Fund’s Operating Agreement provides investors the ability to vote on certain enumerated matters such as 1) amending the Operating Agreement with respect to the Fund without the consent of PAM; 2) dissolving the Fund; 3) terminating contracts with PAM; 4) removing and replacing PAM as Manager; and 5) approving the sale of the Fund’s assets.Unit holders are entitled to one vote for each Unit owned. See Sections 5 and 18 of the Form of Operating Agreement for further information regarding voting rights. Minimum Investment Minimum initial investment in the Fund is $5,000 for initial membership Units. Persons/entities that are existing owners of Units in the Fund may make additional investments of at least $1,000. How to Subscribe for Units § Investors are required to make representations and warranties regarding their suitability to purchase the Units in the Subscription Documents. See Exhibit C – Subscription Documents. Read the Prospectus along with all exhibits and the Subscription Documents carefully before you decide whether to invest. § The Fund is offering subscriptions continuously on a monthly basis. The offering period can be closed to new investors, existing investors, or both at the sole discretion of PAM. § Investors must submit subscriptions at least five business days prior to the applicable month-end closing date. Upon reaching the $400,000 investment minimum, the Fund will accept approved subscriptions once payments are received. Unit subscriptions will be cleared at the applicable month-end net asset value. No Units will be issued until the investor meets the initial investment level or existing Unit holders meet the additional investment level. § The Units are offered directly by the Fund to potential investors by distributing this Prospectus and making it available on a dedicated internet website (http://www.pebbleus.com). PAM, as Manager of the Fund, intends to engage in marketing efforts through media which may include but is not limited to third party websites, newspapers, magazines, other periodicals, television, radio, seminars, conferences, workshops, and sporting and charity events. Suitability Guidelines The primary objective of the Fund is to achieve capital appreciation over time. An investment in Units of the Fund may fit within your portfolio allocation strategy if you are interested in the Units’ potential to produce returns that are generally uncorrelated to traditional securities investments. An investment in this Fund is speculative and involves a high degree of risk. The Fund is intended to be used as a diversification opportunity as part of a complete investment portfolio. IT IS NOT A COMPLETE INVESTMENT PORTFOLIO BY ITSELF. An investment in the Fund should be limited to 10% or less of an investor’s overall portfolio. You must, at a minimum, have: § Net worth of at least $250,000, exclusive of home, furnishings and automobiles; or § net worth, similarly calculated, of at least $70,000 and an annual gross income of at least $70,000. 1 Institutional investors, including foundations, trusts, public funds, corporations, partnerships, limited liability companies, and all other business structures, must have a minimum net worth of $250,000 to invest in the Fund. A number of jurisdictions in which the Units are offered or may be offered in the future impose higher minimum suitability standards on prospective investors. The suitability standards are regulatory minimums only. Just because you meet such standards does not mean that an investment in the Units is suitable for you. YOU MAY NOT INVEST MORE THAN 10% OF YOUR NET WORTH, EXCLUSIVE OF HOME, FURNISHINGS AND AUTOMOBILES, IN THE FUND. The only exception to the 10% maximum investment applies to the principals and immediate family members of the principals of PAM, the commodity pool operator. Principals and immediate family members may invest more than 10% of their net worth in the Fund without limitation. Immediate family is defined as spouse, siblings, parents, and children of the principal. Risk Factors to Consider Before Investing § Units of the Fund are a highly volatile and speculative investment. There can be no assurance that the Fund will achieve its objectives or avoid substantial losses. You must be prepared to lose all or substantially all of your investment. § For every gain made in a futures transaction, the opposing side of that transaction will have an equal and offsetting loss. The Fund will, from time to time, likely experience drawdown. Drawdown is a general down period in the Fund’s value over time shown as the difference between the high value and low value for the given down period. § The Fund trades in futures contracts. The Fund is a party to financial instruments with elements of off-balance sheet market risk, including market volatility and possible illiquidity. There is also a credit risk that counterparties will not be able to meet its obligations to the Fund. § There is no secondary market for Units of the Fund and it is not anticipated that any such market will develop. § PAM is both the Manager and trading advisor of the Fund and its fees and services have not been negotiated at arm’s length. PAM has a disincentive to replace itself as commodity pool operator, even if doing so may be in the best interests of the Fund. § PAM, the Fund’s clearing brokers and their respective principals and affiliates, may trade in futures markets for their own accounts and may take positions opposite or ahead of those taken for the Fund. § PAM’s principals are not obligated to devote any minimum amount of time to the Fund. § Owners of Units take no part in the management of the Fund, and the past performance of PAM, its principals, or the Fund is not necessarily indicative of future results of the Fund. § PAM will be paid a monthly management fee equal to one-twelfth of 2.00% (2.00% annually) of the month-end net asset value of the Fund, regardless of profitability. PAM will also be paid monthly performance fees equal to 15.00% of aggregate cumulative net appreciation of the Fund above its previous highest value, excluding interest income, in net asset value, if any. § The Fund is a single-advisor fund which may be more volatile than multi-advisor managed futures products. § Units may only be redeemed on a monthly basis on the last day of the month, upon ten business days’ written notice. You may transfer or assign your Units after 30 days’ advance written notice. The transfer will be completed only with the consent of PAM, which may not be given if such transfer may result in adverse legal or tax consequences for the Fund. § PAM does not presently intend to make distributions from the Fund. You will be liable for taxes on your share of trading profits and other income of the Fund. For U.S. federal income tax purposes, if the Fund has taxable income for any year, that income will be taxable to you in accordance with your allocable share of income from the Fund in which you invest even though PAM does not presently intend to make distributions from the Fund. § NEITHER THIS COMMODITY POOL OPERATOR NOR ANY OF ITS TRADING PRINCIPALS HAS PREVIOUSLY OPERATED ANY OTHER POOLS OR TRADED ANY OTHER ACCOUNTS. § Trading positions in futures contracts or other commodity interests by commodity pools are generally required to be secured by the deposit of margin funds representing a small percentage of the contract’s entire face value. This allows commodity pools to leverage their assets by purchasing or selling futures contracts that have an aggregate value exceeding the commodity pool’s assets. While this may increase the commodity pool’s profits, the commodity pool can also realize significant losses as a result of small adverse movements in the price of the futures contract. At times, the Fund may be highly leveraged in this manner. § PAM utilizes proprietary trading systems for the Fund. 2 § The Fund has the potential to help diversify traditional securities portfolios. A diverse portfolio consisting of assets that perform in an unrelated manner, or non-correlated assets, may increase overall return and/or reduce the volatility of a portfolio. Non-correlation will not provide any diversification advantages unless the non-correlated assets are outperforming other portfolio assets, and there is no guarantee that the Fund will outperform other sectors of an investor’s portfolio or not produce losses. The Fund’s profitability also depends on the success of PAM’s trading strategies. § Investors in the Fund get the advantage of limited liability in highly leveraged trading. Investors’ liability is limited to the amount of investment in the Fund. Investors will not be required to make additional investments in the Fund. However, an Investor may be required to return any amounts wrongfully returned or distributed to him or her pursuant to Louisiana law. See Exhibit A “Form of Pebble U. S. Market Fund, L.L.C. Operating Agreement” Section 12(iii) for details on the limited liability procedures in place to limit investors’ liability. Pebble Asset Management, L.L.C. PAM, the Manager and Commodity Pool Operator for the Fund, is responsible for the trading, administration, operations, compliance, record keeping, and marketing for the Fund. The Manager, including the principals of PAM, agrees that at all times so long as it remains Manager of the Fund, it will maintain an aggregate net worth in the Fund at the lesser of an amount not less than 1% or $250,000 of the total contributions to the Fund by all Unit holders and to any other Commodity Pool for which it acts as a Manager by all Unit holders; provided, however, that in no event may the Manager’s, inclusive of principal’s, aggregate net worth in the Fund be less than $250,000 nor will it be required to be more than $1,000,000. The requirements of the preceding sentence may be modified if the Manager obtains an opinion of counsel that a proposed modification will not adversely affect the treatment of the Fund for federal income tax purposes and if such modification will reflect or exceed applicable state securities and Blue Sky laws limitations and qualify under any guidelines or statements of policy promulgated by any body or agency constituted by the various state securities administrators having jurisdiction in the premises. Fund Charges The Fund charges and expenses must be offset by trading gains and interest income in order to avoid depletion of Fund assets. There are no penalties or charges applied upon the redemption of Units. Pebble Asset Management, L.L.C. (PAM) ▪ The Fund will pay PAM a monthly management fee equal to one-twelfth of 2.00% (2.00% annually) of the month-end net asset value of the Fund. ▪ 15.00% of new appreciation of the Fund’s net assets computed on a monthly basis and excluding interest income and as adjusted for subscriptions and redemptions. ▪ Up to 1.50% of net assets in the Fund per year for operating and offering expenses such as accounting, auditing, legal, blue sky expenses, filing fees, printing and employee costs in connection with this offering, not to exceed the amount of actual expenses incurred. Employee costs include the costs to employ a dedicated employee to perform administrative duties associated with the operation of the Fund, including, but not limited to, bookkeeping, filing, and mailings. It does not include reimbursement of PAM principals or employees nor will the principals of PAM receive any compensation from operating and offering expenses. Operational and offering expenses in excess of 1.50% on an annual basis will be paid by PAM. PAM will be reimbursed for operating and offering expenses advanced to the Fund. The Fund will not exceed the maximum of 1.50% of net assets in the Fund per year to cover both current and reimbursable operating and offering expenses. Referring Advisors The Fund is designed to be part of an overall investment portfolio recommended as part of an asset-based fee program through state or SEC registered investment advisors. An asset-based fee program is an account managed by a professional asset manager where the client is charged a percentage fee on the value of the assets in the account in lieu of a commission on transactions. Investors have the right to negotiate the advisory fee between the investor and referring registered investment advisory firm. The Fund is not a party to the negotiation or advisory fee charged and has no responsibility to either party as to billing or refunding advisory fees. Registered Investment Advisors must sign a Referring Advisor Agreement with the Fund prior to referring any investors to the Fund. 3 Brokerage Fees Transaction fees are estimated to be an average of $6.00 per round-turn transaction including applicable National Futures Association (“NFA”) and exchange fees for brokerage commissions. The actual transaction fees will vary by market. The Fund maintains the investment account at R.J. O’Brien (RJO) through TradeStation Securities, Inc. (TradeStation). TradeStation provides trade execution. RJO provides custody of assets, trade clearance, trade notification, and monthly statements for the Fund. Brokerage commissions and transaction fees charged on round-turn transactions are paid directly to TradeStation as part of the trade transaction. PAM does not receive any part of the commission or fee charged as part of the execution and clearing of trades. Breakeven Analysis The following table shows the fees and expenses that an investor would incur on an initial investment of $5,000 in the Fund and the amount that such investment must earn to break even after one year. Fund Units Expenses Percentage Return Required Initial Twelve Months of Investment Dollar Return Required ($5,000 Initial Investment) Initial Twelve Months of Investment Management Fees 2.00% Manager Performance Fees (1) 0.00% Operating and Offering Expenses (2) 1.50% Brokerage Fees (3) 0.27% Less Interest Income (4) (0.25%) TWELVE-MONTH BREAKEVEN 3.52% (1) No performance fees will be charged until breakeven costs are met. However, because PAM’s performance fee is payable monthly, it is possible for PAM to earn a performance fee during a break-even or losing year if, after payment of a performance fee, the Fund incurs losses resulting in a break-even or losing year. It is impossible to predict what performance fee, if any, could be paid during a break-even or losing year, thus none is shown. (2) The operating and offering expenses are a maximum of 1.50% per year not to exceed the amount of actual expenses incurred. This figure includes, but is not limited to, organizational costs, accounting, auditing, legal, printing, employee costs, and other expenses directly related to offering of the product Employee costs include the costs to employ a dedicated employee to perform administrative duties associated with the operation of the Fund, including, but not limited to, bookkeeping, filing, and mailings. It does not include reimbursement of PAM principals or employees nor will the principals of PAM receive any compensation from operating and offering expenses. (3) Assumes 450 round-turn transactions for the Fund per million dollars per year at an average rate of $6 per transaction. The fund will be charged the actual trading and clearing expenses incurred. Over time, the trading and clearing expenses may be higher or lower than shown above. The rates are determined by the exchanges, trading , and clearing firms. All trades for the Fund will be executed on U.S. exchanges. (4) Estimated on the basis of the recent results of the 26-week treasury auction conducted by the Department of the Treasury. Results are rounded to the nearest quarter percentage point. The twelve-month break-even points shown are dependent on interest income of 0.25% per annum. If interest income earned is less, the Fund will have to earn trading profits greater than the amounts shown to cover their costs. Actual interest to be earned by the Fund will be at the prevailing rates for the period being measured which may be less than or greater than 0.25% over any twelve month period. Distributions and Redemptions The Fund is intended to be a medium-to-long-term, i.e. 5-year or more minimum, investment time horizon. Units are transferable, but no market exists for their sale and none is expected to develop. Monthly redemptions are permitted upon 10 business days’ written notice to PAM on a Request for Redemption form. Request for Redemption forms can be downloaded or printed from the Fund’s website, www.pebbleus.com. However, PAM may deny a request to transfer if it determines that the transfer may result in adverse legal or tax consequences for the Fund. PAM does not intend to make any distributions from the Fund. Federal Income Tax Aspects The Fund is organized as a limited liability company and classified as a partnership for federal income tax purposes. As such, you will be taxed each year on the income attributable to the Fund whether or not you redeem Units or receive distributions from the Fund. 4 The Fund invests in futures contracts. Any gain or loss on such investments will, depending on the contracts traded, consist of a mixture of: 1) ordinary income or loss; and/or 2) capital gain or loss. Forty percent (40%) of trading profits, if any, on U.S. exchange-traded futures contracts are taxed as short-term capital gains at ordinary income rates and the remaining sixty percent (60%) is taxed as long-term capital gains at a lower maximum rate for non-corporate investors. Interest income is taxed at ordinary income rates. Capital losses on the Units may be deducted against capital gains but may only be deducted by non-corporate investors against ordinary income to the extent of $3,000 per year. Therefore, you could pay tax on the Fund’s interest income even though your overall investment in the Fund has been unprofitable. Please consult your tax professional for any questions relating to the tax effects of investing in the Fund. In addition to the federal income tax consequences described above, the Fund and the Unit holders may be subject to various state, local, and other taxes. Reports PAM will distribute a monthly report of the Fund to investors within 30 calendar days after the end of each month. PAM will also distribute an annual report of the Fund within 90 calendar days after the end of the Fund’s fiscal year and will provide investors with federal income tax information for the Fund before April 15 of each year. The financial information distributed to Unit holders of the Fund will be completed by an independent certified public accountant. The Fund financial information and systems will be audited and an opinion expressed by an independent auditor or certified public accountant on an annual basis. Fund results and financial reports will be posted on the Fund website (www.pebbleus.com) within 30 calendar days after the end of each month and the annual report will be posted within 90 calendar days after the end of the fiscal year. Commodity Futures Trading Commission (“CFTC”) rules require that this Prospectus be accompanied by summary financial information, which may be a recent monthly report of the Fund, current within 60 calendar days. Organizational Chart The organizational chart below illustrates the relationships among the various service providers of the Fund. PAM is both the Manager and Commodity Pool Operator for the Fund. Pebble Management Group, LLC (“PMG”), an SEC registered investment advisor (“RIA”), is an affiliate of PAM and referring advisor to the Fund. It is required to execute the referring advisor agreement and is treated the same in all respects as any unaffiliated RIA. It is separated from the Referring RIA Firms in the organization chart because of the affiliation with the Fund. The referring RIA firms (other than PMG) and clearing brokers are not affiliated with PAM or the Fund. An updated list of referring RIA firms that have executed a referring advisor agreement can be found on the Fund’s website, www.pebbleus.com. 5 RISK FACTORS Market Risks Investment in the Fund Could Result in a Total Loss for an Investor Futures contracts have a high degree of price variability and are subject to occasional rapid and substantial changes. Consequently, you could lose all or substantially all of your investment in the Fund. The Fund, at Times May be Highly Leveraged The amount of margin funds necessary to be deposited with a clearing broker in order to enter into a futures contract position is typically about 1% to 10% of the total value of the contract. The Fund will be able to hold positions with face values equal to several times the Fund’s net assets. The target ratio of margin to equity for the Fund is approximately 25%, but can range from 0% to 50% due to factors such as market volatility and changes in margin requirements. As a result of this leveraging, even a small adverse movement in the price of a contract can cause major losses. PAM is not limited by the amount of leverage it may employ. 6 Investment in the Fund is Highly Illiquid and Redemptions are Limited There is no secondary market for the Units. While the Units have redemption rights, there are restrictions. For example, redemptions can occur only at the end of a month. If a large number of redemption requests were to be received at one time, the Fund might have to liquidate positions to satisfy the requests. Such a forced liquidation could adversely affect the Fund and consequently your investment. Transfers of the Units are subject to limitations, such as 30 days’ advance written notice of any intent to transfer. Also, PAM may deny a request to transfer if it determines that the transfer may result in adverse legal or tax consequences for the Fund. Because Units cannot be readily liquidated, it will not be possible for you to limit losses or realize accrued profits, if any, except at a month-end in accordance with the Fund’s redemption provisions. See Exhibit A, “Form of Pebble U.S. Market Fund, L.L.C. Operating Agreement.” Illiquidity of the Markets May Cause Loss to Investors In illiquid markets, the Fund could be unable to close out positions to limit losses or to take positions in order to execute the trading system. There are too many different factors that can contribute to market illiquidity to predict when or where illiquid markets may occur. Unexpected market illiquidity has caused major losses for some traders in recent years in such market sectors as emerging market currencies. There can be no assurance that the same will not happen in the markets traded by the Fund. In addition, the large size of the positions the Fund may take increases the risk of illiquidity by both making its positions more difficult to liquidate and increasing the losses incurred while trying to do so. United States commodity exchanges impose limits on the amount the price of some, but not all, futures contracts may change on a single day. Once a futures contract has reached its daily limit, it may be impossible for the Fund to liquidate a position in that contract, if the market has moved adversely to the Fund, until the limit is either raised by the exchange or the contract begins to trade away from the limit price. Non-Correlated, Not Negatively Correlated, Performance Objective Historically, managed futures have been generally non-correlated to the performance of other asset classes such as stocks and bonds. Non-correlation means that there is no statistically valid relationship between the past performances of futures contracts on the one hand and stocks or bonds on the other hand. Non-correlation should not be confused with negative correlation, where the performance of two asset classes would be exactly opposite. Because of this non-correlation, the Fund cannot be expected to be automatically profitable during unfavorable periods for the stock market, or vice versa. The futures markets are fundamentally different from the securities markets in that for every gain made in a futures transaction, the opposing side of that transaction will have an equal and off-setting loss. If the fund does not perform in a manner non-correlated with the general financial markets or does not perform successfully, you will obtain no diversification benefits by investing in the Units of the Fund and the Fund may have no gains to offset your losses from other investments. Trading Risks PAM Analyzes Only Technical Market Data The proprietary trading systems used by PAM for the Fund are technical, trend-following methods involving instruments that are not historically correlated with each other. The profitability of trading under these systems depends on, among other things, the occurrence of significant price trends. Price trends are sustained movements, up or down, in futures prices. Such trends may not develop; there have been periods in the past without price trends in certain markets. The likelihood of the Fund being profitable could be materially diminished during periods when events external to the markets themselves have an important impact on prices. PAM’s historic price analysis could establish positions on the wrong side of the price movements caused by such events during such periods. Speculative Position Limits May Alter Trading Decisions for the Fund The CFTC has established limits on the maximum net long or net short positions which any person may hold or control in certain futures contracts. Exchanges also have established such limits. All accounts controlled by PAM, including the account of the Fund, are combined for speculative position limit purposes. If positions in those accounts were to approach the level of the particular speculative position limit, such limits could cause a modification of PAM’s trading decisions for the Fund or force liquidation of certain futures positions. If the aggregate position limit is exceeded, PAM will be forced to partially close the position to within position limits. Inability to Trade or Report Due to Computer System Failure The trading systems used by PAM to trade for the Fund are computer-based. PAM’s strategies are dependent to a significant degree on the proper functioning of its internal computer systems. Systems failures, whether due to third party failures upon which such systems are dependent or the failure of PAM’s hardware or software, could disrupt trading or make trading impossible until such failure is remedied. Such failures may result from events including “acts of God” and domestic or international terrorism. Any such failure, and consequential inability to trade (even for a short time), could, in certain market conditions, cause the Fund to experience significant trading losses or to miss opportunities for profitable trading. Any such failures could cause a temporary delay in reports to investors. Increase in Assets Under Management May Affect Trading Decisions The more assets PAM manages, the more difficult it may be for PAM to trade profitably because of the difficulty of trading larger positions without adversely affecting prices and performance. Accordingly, such increases in equity under management may require PAM to modify its trading decisions for the Fund which could have a negative effect on your investment. PAM reserves the right to close the Fund prior to the subscription of all $100,000,000 in authorized units for any reason, including a significant change in strategy due to increased assets under management. 7 Another Company Using Substantially the Same Systems and Methods for Trading Commodity pool operators and trading advisors use trading systems and programs to trade on behalf of their clients. Other companies or advisors using the substantially the same trading systems and methods could cause greater price fluctuation and movement in the price of the futures contracts traded by PAM. Such increases in price fluctuation and movement could adversely affect the prices and performance of the Fund. PAM has made no application to patent its proprietary trading system, technology or business methods. Therefore, the Fund may have difficulty in monitoring unauthorized use of this information. Additionally, third parties may independently develop business methods and technology similar in nature to that of the Fund, or may attempt to claim that the Fund, or its Manager, has violated their intellectual property rights. This would cause the Fund to defend such claims. Even if successful, the Fund may incur significant costs as a result of such litigation, divert resources away from the Fund,cause it to change its proprietary trading system or enter into a licensing or royalty agreements, or, even lead to the termination of the Fund. Fund Trading is Not Transparent PAM makes all trading decisions for the Fund. While PAM receives daily trade confirmations from the clearing brokers, only the Fund’s net trading results are reported to Unit holders and only on a monthly basis. An investment in the Fund does not offer Unit holders the same transparency, i.e., an ability to review all investment positions daily, that a personal trading account offers. Tax Risks INVESTORS SHOULD CONSULT THEIR OWN COUNSEL, ACCOUNTANTS, AND BUSINESS ADVISORS AS TO LEGAL, TAX AND RELATED MATTERS CONCERNING AN INVESTMENT IN THE SECURITIES.INVESTORS ARE RESPONSIBLE FOR THE RESPECTIVE FEES OF THEIR OWN COUNSEL, ACCOUNTANTS OR OTHER ADVISORS. Investors are Taxed Based on Their Share of Profits Investors are taxed each year on their share of the Fund’s profits, if any, irrespective of whether they redeem any Units or receive any cash distributions from the Fund. All performance information included in this Prospectus is presented on a pre-tax basis; investors who experience such performance may have to redeem Units or pay the related taxes from other sources. Tax Could Be Due From Investors Despite Overall Losses Investors may be required to pay tax on their allocable share of ordinary income, which in the case of the Fund is the interest income, even though the Fund incurs overall losses. Capital losses can be used only to offset capital gains and $3,000 of ordinary income each year for non-corporate investors. Consequently, if a non-corporate investor were allocated $5,000 of ordinary income and $10,000 of capital losses, and such person has no other capital gains or losses, the investor would owe tax on $2,000 of ordinary income even though the investor would have a $5,000 loss for the year. The $7,000 capital loss carry forward could be used in subsequent years to offset capital gain and ordinary income, but subject to the same annual limitation on its deductibility against ordinary income. Deductibility of Management and Performance Fees Although the Fund treats the management fees and performance fees paid and other expenses as ordinary and necessary business expenses, upon audit the Fund may be required to treat such fees as “investment advisory fees” if trading activities were determined to not constitute a trade or business for tax purposes. If the expenses were investment advisory fees, a Unit holder’s tax liability would likely increase. In addition, upon audit, a portion of the management and performance fees might be treated as a non-deductible syndication cost or might be treated as a reduction in the Fund’s capital gain or as an increase in capital loss. If the management and performance fees were so treated, a Unit holder’s tax liability would likely increase. Other Risks Fees and Commissions are Charged Regardless of Profitability and are Subject to Change The Fund is subject to substantial charges payable irrespective of profitability in addition to performance fees which are payable based on profitability. Included in these charges are management, operating and offering, and brokerage fees. Failure of Brokerage Firms; Disciplinary History of Clearing Brokers The Commodity Exchange Act requires a clearing broker to segregate all funds received from customers from such broker’s proprietary assets. If any of the clearing brokers fails to do so, the assets of the Fund might not be fully protected in the event of the bankruptcy of the clearing broker. Furthermore, in the event of a clearing broker’s bankruptcy, the Fund could be limited to recovering only a pro rata share, which may be zero, of all available funds segregated on behalf of any such clearing broker’s combined customer accounts, even though certain property specifically traceable to the Fund (for example, Treasury Bills deposited by the Fund with the clearing broker as margin) was held by the clearing broker. In addition, the clearing brokers may become bankrupt as a result of the inability of another customer or the clearing brokers to satisfy substantial deficiencies in such other customer’s account. The clearing brokers have been the subject of certain regulatory and private causes of action in the past and may be again in the future. Such actions could affect the ability of a clearing firm to conduct its business. See “The Introducing and Clearing Brokers” at page 19. 8 Investors Must Not Rely on Past Performance of the Fund or PAM in Deciding Whether to Purchase Units The Fund currently has no trading history. The future performance of the Fund is not predictable, and no assurance can be given that the Fund will perform successfully in the future. While the Fund will utilize the proprietary trading system developed by Mr. Skarecky, this system also has a limited trading history. Past performance of a trading program is not necessarily indicative of future results. There Exists Conflicts of Interest Between the Fund and the Manager The Fund is subject to numerous actual and potential conflicts of interest, including: (1) PAM will not select any other trading advisor for the Fund even if doing so would be beneficial to the Fund; (2) the proprietary trading of PAM, its principals or of the Fund’s clearing brokers and their affiliates and personnel may increase competition for positions sought to be entered by the Fund making it more difficult for the Fund to enter positions at favorable prices; and (3) the compensation that the referring advisorsreceive gives them an incentive to promote the sale of Units as well as to discourage redemptions. See “Conflicts of Interest” beginning on page 16. Because PAM has not established any formal procedures for resolving conflicts of interest and because there is no independent control over how conflicts of interest are resolved, you will be dependent on the good faith of the parties with conflicts to resolve the conflicts equitably. PAM cannot assure that conflicts of interest will not result in losses for the Fund. Independent Experts Engaged by PAM and the Fund Do Not Represent Investors PAM has consulted with counsel, accountants and other experts regarding the formation and operation of the Fund. No counsel has been appointed to represent the Unit holders in connection with the offering of the Units. Accordingly, each prospective investor should consult his own legal, tax and financial advisers regarding the desirability of an investment in the Fund. Reliance on Pebble Asset Management, L.L.C. The incapacity of PAM’s principals could have a material and adverse effect on PAM’s ability to discharge its obligations under the Fund Operating Agreement (the “Operating Agreement”). Neither PAM nor its principals are under any obligation to devote a minimum amount of time to the Fund, which is the first publicly-offered fund managed by PAM. Neither this pool operator nor any of its trading principals has previously operated any other pools or traded any other accounts. The Fund May Close Prior to the Subscription of All Units PAM reserves the right to close the Fund to new subscriptions for any reason at any time. PAM currently has no intention of making distributions from the fund, but reserves the right to distribute part or all of the assets at any time with no notice required. The Fund May Terminate Prior to the Subscription of All Units As Manager, PAM may withdraw upon 120 days’ notice, which would cause the Fund to terminate unless a substitute Manager was obtained. Other events, such as a long-term substantial loss suffered by the Fund, could also cause the Fund to terminate before the expiration of its stated terms. This could cause you to liquidate your investments and upset the overall maturity and timing of your investment portfolio. If the registrations with the CFTC or memberships in the NFA of PAM or the clearing brokers were revoked or suspended, such entity would no longer be able to provide services to the Fund. The Fund is Not a Regulated Investment Company Although PAM is subject to regulation by the CFTC, the fund is not an investment company subject to the Investment Company Act of 1940. You do not have the protections afforded by the Investment Company Act of 1940 which, for example, require investment companies to have a majority of disinterested directors and regulate the relationship between the adviser and the investment company. Proposed Regulatory Change is Impossible to Predict and Any Changes May Alter Fund Trading and Performance The futures markets are subject to comprehensive statutes, regulations and margin requirements. The CFTC and the exchanges are authorized to take extraordinary actions in the event of a market emergency, including, for example, the retroactive implementation of speculative position limits or higher margin requirements, the establishment of daily price limits and the suspension of trading. The regulation of futures transactions in the United States is a rapidly changing area of law and is subject to modification by government and judicial action. In addition, various national governments have expressed concern regarding the disruptive effects of speculative trading in the currency markets and the need to regulate the “derivatives” markets in general. The effect of any future regulatory change on the Fund is impossible to predict, but could be substantial and adverse. 9 Units Purchased in the Fund Have Restrictions on Transferability An investor may transfer or assign its Units only upon 30 days’ prior written notice to PAM. The Units are not redeemable from notice date through the completion date of the transfer of Units. Since 30 days’ written notice is required, the Units would not be redeemable during any regular redemption period which falls within the 30 day period. The request will be accepted if PAM is satisfied that the transfer complies with applicable laws and would not result in the termination of the Fund for federal income tax purposes. A Single-Advisor Fund May Be More Volatile Than a Multi-Advisor Fund The Fund is currently structured as a single-advisor managed futures fund. You should understand that many managed futures funds are structured as multi-advisor funds in order to attempt to control risk and reduce volatility through combining advisors whose historical performance records have exhibited a significant degree of non-correlation with each other. As a single-advisor managed futures fund, it is anticipated that the Fund may have a greater profit potential than investment vehicles employing multiple advisors, but may also have increased performance volatility and a higher risk of loss. PAM may retain additional trading advisors on behalf of the Fund in the future. Fund Assets Committed to Margin The Fund may commit a maximum of 50% of its assets as margin for positions held by the clearing brokers. Because such commitment typically represents only a small percentage of the total value of such positions, adverse price movements can cause losses in excess of such commitment and potentially in excess of the total assets. PEBBLE ASSET MANAGEMENT, L.L.C. (PAM) Description PAM is the Manager and commodity pool operator of the Fund. It is a Louisiana limited liability company with offices located at 3500 N. Causeway Blvd., Suite 160, Metairie, LA 70002 and its telephone number is (504) 401-0179. The books and records of the Fund and PAM will be kept electronically in compliance with Title 17: Commodity and Securities Exchanges; Part 1 – General Regulations Under the Commodities Exchange Act §1-31. Access to the books and records is available through any principal of the firm. The main business address of the Fund and PAM is shown above. Its sole business is the trading and management of commodity pools and advisory accounts. It has been registered with the CFTC as a commodity pool operator since August 20, 2009 and was approved as a member of the NFA on September 1, 2009. Tim Skarecky and Richard Clement own 50% each of PAM and 50% each of the affiliate, PMG. The principals of PAM are Tim Skarecky and Richard Clement. Mr. Skarecky is responsible for the firm’s trading decisions through the implementation of proprietary trading systems. The principals of PAM intend to purchase Units. It is expected that the trading principal will maintain a minimum 10% of his net worth in the Fund at all times. The Manager, including the principals of PAM, agrees that at all times so long as it remains Manager of the Fund, it will maintain an aggregate net worth in the Fund at the lesser of an amount not less than 1% or $250,000 of the total contributions to the Fund by all Unit holders and to any other Commodity Pool for which it acts as a Manager by all Unit holders; provided, however, that in no event may the Manager’s, inclusive of principal’s, aggregate net worth in the Fund be less than $250,000 nor will it be required to be more than $1,000,000. To date, there have not been any material administrative, civil or criminal proceedings brought against PAM or its principals, whether pending, on appeal or concluded. The firm maintains any required past performance information for itself and its trading principals electronically and at the address shown above in this section. Tim Skarecky, age 40, is a founder, 50% owner, and Manager of PAM. He was approved as a listed principal with PAM by the CFTC on August 17, 2009 and was registered as an associated person with the CFTC and accepted as a NFA associate member on September 17, 2009. Mr. Skarecky is a member of the Chicago Board of Trade. He graduated from the University of Alabama in December, 1992 with a Bachelor’s Degree in Finance. He has been self employed trading futures in various capacities since graduation in December, 1992. He developed and has been trading his proprietary trading program since August 2006. Richard Clement, age 41, is a founder and Chief Compliance Officer of PAM. He was approved as a listed principal with PAM by the CTFC on August 20, 2009 and was registered as an associated person with the CFTC and accepted as a NFA associate member on September 1, 2009. Mr. Clement has over 14 years experience in the financial industry. He graduated from the University of Alabama in December of 1992 with Bachelor’s Degree in Statistics. He serves as Manager of PMG, an affiliated registered investment advisory firm, since July 2009 and PEC Capital Partners, L.L.C., an independent consulting and public speaking firm, since November 2005. Clement also serves as an arbitrator for FINRA Dispute Resolution since March 2007 and the National Futures Association since October 2009. Past experience includes director of operations and administration with Pan American Financial Advisers, a FINRA registered broker dealer, with 3 operations offices and over 300 registered representatives across the country from March 2003 through October 2005. In addition, he was licensed as a registered representative with National Alliance Securities Corporation, member FINRA, MSRB, and SIPC, specializing in fixed income and structured product trading for institutional broker-dealers and registered investment advisory firms from November 2005 through December 2009. Prior to founding PMG, he was an investment advisor representative from June 2006 through June 2009. Mr. Clement traded futures on a full time basis from January 1995 through July 1997. He was a registered representative and investment advisor with International Assets Advisory Corporation, a FINRA registered broker dealer, from May 1997 through June 1998. From July 1998 through May of 2000, he was a registered representative with The Huntington Investment Company, a FINRA registered broker dealer. Immediately prior to the position with Pan-American Financial Advisers, he was a registered representative III with Hibernia Investments, LLC, a FINRA registered broker dealer, from June 2000 through March 2003. 10 The Trading Advisor Pursuant to the Operating Agreement, PAM has the sole authority and responsibility for managing the Fund and for directing the investment and reinvestment of Fund assets. PAM will initially serve as the sole trading advisor of the Fund. PAM may, in the future, retain other trading advisors to manage a portion of the assets. Unit holders will receive prior notice, in the monthly report from the Fund or otherwise, in the event that additional trading advisors are to be retained on behalf of the Fund. Trading Systems PAM makes Fund trades using proprietary, computerized trading systems. The systems are monitored by the fund manager. The fund manager has the option to manually or automatically initiate purchase and sell orders based on trading signals. PAM is continually analyzing and testing trading systems in many markets that may or may not be currently traded as part of the proprietary trading program. Currently, PAM trades in more than 40 U. S. futures markets and constantly monitors relevant technical indicators on the traded futures markets in the U.S., Canada, Europe and Asia. The primary sectors that the Fund may trade are: Stock Indices, Financial Futures, Currencies, Agricultural Products, Energy, and Metals markets. PAM’s proprietary trading systems emphasize instruments with low correlation to each other and high liquidity for order execution. The Fund’s strategy is based on the consistent implementation of the PAM philosophy of market diversification, money management, and trend-following based on technical analysis of each market. PAM is continually formulating and testing new strategies and approaches within the framework of our philosophy striving to achieve the overall investment objective of the Fund. The PAM trading systems scan more than 40 different futures markets on a daily basis and make the following decisions: whether to establish new positions (long or short), whether to adjust or place stop orders, whether to make a change in position size based on volatility or change in correlation between markets, and whether to exit open positions. The decision to establish new positions is based on a proprietary algorithm that seeks to identify market trends at an early stage of formation. These trends can last from days to months. Trend identification is done by analyzing technical indicators and parameters. Once potential trades are identified, the systems alert the trading manager to the potential trade. The manager has the option to review and place the trade or allow the system to place the trade automatically upon generation of the order. With respect to money management, before entering new positions the PAM trading systems define the maximum open risk per position based on market correlation and market volatility. This money management filter is applied after positions have been established on a daily basis per market and adjusts existing stop order levels or reduces position size if proprietary pre-defined risk measures are met or exceeded due to market volatility or changes in market correlation. Positions are exited either by being stopped out or adjusted as a result of the changes in volatility or market correlation. Once determined, trade instructions are transmitted for execution and clearance through the Fund’s executing and clearing brokers. PAM reserves the right to trade other pools and/or funds. The trading method, systems, and money management techniques employed by PAM are proprietary and confidential. The foregoing description is general and is not intended to be complete. There can be no assurance that PAM’s trading systems will successfully identify trends that the Fund can capitalize on or produce results similar to those produced in the past by the Fund or PAM. PAM is not aware of patents or intellectual property rights associated with similar trading systems. PAM has made no application to patent its proprietary trading system, technology or business methods. Therefore, the Fund may have difficulty in monitoring unauthorized use of this information. Additionally, third parties may independently develop business methods and technology similar in nature to that of the Fund, or may attempt to claim that the Fund, or its Manager, has violated their intellectual property rights. This would cause the Fund to defend such claims. Even if successful, the Fund may incur significant costs as a result of such litigation, divert resources away from the Fund, cause it to change its proprietary trading system or enter into a licensing or royalty agreements, or, even lead to the termination of the Fund. Potential Inability to Trade or Report Due to Systems Failure PAM’s strategies are dependent to a significant degree on the proper functioning of its internal computer systems. Systems failures, whether due to third party failures upon which such systems are dependent or the failure of PAM’s hardware or software, could disrupt trading or make trading impossible until such failure is remedied. Such failures may result from events including “acts of God” and domestic or international terrorism. Any such failure, and consequential inability to trade (even for a short time), could, in certain market conditions, cause the Fund to experience significant trading losses or to miss opportunities for profitable trading. Any such failures could cause a temporary delay in reports to investors. PAM has set up back-up systems in a separate location to continue trading in the event of a system failure in the primary computer systems. 11 Code of Ethics PAM has adopted a code of ethics that applies to all principals and associated persons. The code of ethics adopted is reinforced each year through distribution of the code of ethics and written acknowledgement of receipt. The code is reasonably designed to deter wrongdoing and promote honest and ethical conduct, provides full, fair, accurate, timely, and understandable disclosure, compliance with applicable governmental laws, promotes the prompts internal reporting of violations of the code, and provides accountability for adherence to the code. The code of ethics is posted on the website (www.pebbleasset.com). MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION Introduction The Fund will commence the initial offering of its Units as soon as practicable once acceptance by the proper regulatory agencies has been given. The Fund will commence operations at the end of the initial offering period and upon obtaining the necessary $400,000 minimum in investment. The continuing offering period commences at the termination of the initial offering period and will continue until all Units are sold or the Fund is closed. Capital Resources The Fund will raise additional capital only through the sale of Units offered pursuant to the continuing offering and does not intend to raise any capital through borrowings. Due to the nature of the Fund’s business, it will make no capital expenditures and will have no capital assets which are not operating capital or assets. Liquidity Most United States commodity exchanges limit fluctuations in futures contracts prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.” During a single trading day, no trades may be executed at prices beyond the daily limit. This may affect the Fund’s ability to initiate new positions or close existing ones or may prevent it from having orders executed. Futures prices have occasionally moved the daily limit for several consecutive days with little or no trading. Similar occurrences could prevent the Fund from promptly liquidating unfavorable positions and subject the Fund to substantial losses, which could exceed the margin initially committed to such trades. In addition, even if futures prices have not moved the daily limit, the Fund may not be able to execute futures trades at favorable prices if little trading in such contracts is taking place. Other than these limitations on liquidity, which are inherent in the Fund’s futures trading operations, the Fund’s assets are expected to be highly liquid. In addition, the Fund does not currently have, or anticipate entering into, a line of credit agreement. Off-Balance Sheet Risk The term “off-balance sheet risk” refers to an unrecorded potential liability that, even though it does not appear on the balance sheet, may result in a future obligation or loss. The Fund trades in futures contracts and is therefore a party to financial instruments with elements of off-balance sheet market and credit risk. In entering into these contracts, there exists a market risk that such contracts may be significantly influenced by conditions, such as interest rate volatility, resulting in such contracts being less valuable. If the markets should move against all of the futures interests positions of the Fund at the same time, and if PAM was unable to offset such positions, the Fund could experience substantial losses. PAM attempts to minimize market risk through real-time monitoring of open positions, diversification of the portfolio and maintenance of a margin-to-equity ratio in all but extreme instances of not greater than 50%. In addition to market risk, in entering into futures contracts there is a credit risk that a counterparty will not be able to meet its obligations to the Fund. The counterparty for futures contracts traded in the United States is the clearinghouse associated with such exchange. In general, clearinghouses are backed by the corporate members of the clearinghouse who are required to share any financial burden resulting from the non-performance by one of their members and, as such, should significantly reduce this credit risk. Off-Balance Sheet Arrangements The Fund does not engage in off-balance sheet arrangements with other entities. Contractual Obligations The Fund does not enter into contractual obligations or commercial commitments to make future payments of a type that would be typical for an operating company. The Fund’s sole business is trading futures, both long (contracts to purchase) and short (contracts to deliver). All such contracts are primarily settled by offset. There are no immediate plans to settle any contracts by delivery. However, the Manager reserves the right to settle the contract by cash settlement or physical delivery when it is beneficial for the Fund. Substantially all such contracts are for settlement within twelve months of the trade date and substantially all such contracts are held by the Fund for less than twelve months before being offset or rolled over into new contracts with similar terms. 12 Critical Accounting Policies —Valuation of the Fund’s Positions PAM believes that the accounting policies that will be most critical to the Fund’s financial condition and results of operations relate to the valuation of the Fund’s positions. All of the Fund’s positions will be exchange-traded futures contracts, which will be valued daily at settlement prices published by the exchanges. PAM expects that under normal circumstances substantially all of the Fund’s assets will be valued on a daily basis using objective measures. Disclosure Controls and Procedures The principals of PAM have reviewed the effectiveness of the controls and procedures in place to ensure proper disclosure of all material facts. It is believed that the current controls are effective. Month end calculations are completed by an independent certified public accountant and reviewed annually by an independent auditor. This prospectus and disclosure document is reviewed periodically by our legal counsel to include any law changes or updates. All documents and filings will be posted within 30 days of completion of the document or filing and are available through the SEC (www.sec.gov) or the Fund’s website (www.pebbleus.com). Internal Controls over Financial Reporting The principals of PAM are responsible for establishing and maintaining adequate internal control over financial reporting for the Fund. The Fund utilizes an independent certified public accountant to prepare all financial reports for the fund. The Fund is audited annually by a second auditor or independent public accountant to verify that the financial disclosures are true and correct. The registered public accounting firm that audited the financial statements will issue an attestation on an annual basis verifying the internal control over financial reporting. Management believes the controls over financial reporting are effective. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Introduction Past Results Not Necessarily Indicative of Future Performance The Fund is a speculative commodity pool. The market sensitive instruments held by it are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss. Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements can produce frequent changes in the fair market value of the Fund’s open positions and, consequently, in its earnings and cash flow. The Fund’s market risk is influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Fund’s open positions and the liquidity of the markets in which it trades. The Fund acquires and liquidates both long and short positions in a wide range of different markets. It is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not necessarily indicative of its future results. Value at Risk is a measure of the maximum amount which the Fund could reasonably be expected to lose in a given market sector. However, the inherent uncertainty of the Fund’s speculative trading and the recurrence in the markets traded by the Fund of market movements far exceeding expectations could result in actual trading or non-trading losses far beyond the indicated Value at Risk or the Fund’s experience to date (i.e., “risk of ruin”). In light of this, as well as the risks and uncertainties intrinsic to all future projections, the inclusion of the quantification included in this section should not be considered to constitute any assurance or representation that the Fund’s losses in any market sector will be limited to Value at Risk or by the Fund’s attempts to manage its market risk. Standard of Materiality Materiality as used in this section, “Quantitative and Qualitative Disclosures About Market Risk,” is based on an assessment of reasonably possible market movements and the potential losses caused by such movements, taking into account the leverage, and multiplier features of the Fund’s market sensitive instruments. Quantifying the Fund’s Trading Value at Risk Quantitative Forward-Looking Statements The following quantitative disclosures regarding the Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact (such as the dollar amount of maintenance margin required for market risk sensitive instruments held at the end of the reporting period). 13 The Fund’s risk exposure in the various market sectors traded by PAM is quantified below in terms of Value at Risk. Due to the Fund’s mark-to-market accounting, any loss in the fair value of the Fund’s open positions is directly reflected in the Fund’s earnings (realized or unrealized). Exchange maintenance margin requirements have been used by the Fund as the measure of its Value at Risk. Maintenance margin requirements are set by exchanges to equal or exceed the maximum losses reasonably expected to be incurred in the fair value of any given contract in 95%-99% of any one-day intervals. The maintenance margin levels are established by dealers and exchanges using historical price studies as well as an assessment of current market volatility and economic fundamentals to provide a probabilistic estimate of the maximum expected near-term one-day price fluctuation. In quantifying the Fund’s Value at Risk, 100% positive correlation in the different positions held in each market risk category has been assumed. The margin requirements applicable to the open contracts have simply been aggregated to determine each trading category’s aggregate Value at Risk. The diversification effects resulting from the fact that the Fund’s positions are rarely, if ever, 100% positively correlated have not been taken into account. The Fund’s Trading Value at Risk in Different Market Sectors The Fund has not started trading. Once trading commences, the following tables will indicate the average, highest and lowest amounts of trading Value at Risk associated with the Fund’s open positions by market category year to date and for the previous year end. All open position trading risk exposures of the Fund have been included in calculating the figures set forth below. As of April 30, 2010 : Sector Average Value at Risk % of Average Capitalization Highest Value at Risk Lowest Value at Risk Stock Indices N/A N/A N/A N/A Financial Futures N/A N/A N/A N/A Currencies N/A N/A N/A N/A Agricultural Products N/A N/A N/A N/A Energy N/A N/A N/A N/A Metals N/A N/A N/A N/A Total N/A N/A As of December 31, 2009 : Sector Average Value at Risk % of Average Capitalization Highest Value at Risk Lowest Value at Risk Stock Indices N/A N/A N/A N/A Financial Futures N/A N/A N/A N/A Currencies N/A N/A N/A N/A Agricultural Products N/A N/A N/A N/A Energy N/A N/A N/A N/A Metals N/A N/A N/A N/A Total N/A N/A Average, highest and lowest Value at Risk amounts relate to the quarter-end amounts for the calendar quarter-ends during the fiscal year. Average capitalization is the average of the Fund’s capitalization at the end of each calendar quarter during the fiscal year. Material Limitations on Value at Risk as an Assessment of Market Risk The face value of the market sector instruments held by the Fund is typically many times the applicable maintenance margin requirement (maintenance margin requirements generally ranging between approximately 1% and 10% of contract face value) as well as many times the capitalization of the Fund. The magnitude of the Fund’s open positions creates a “risk of ruin” not typically found in most other investment vehicles. Because of the size of its positions, certain market conditions — unusual, but historically recurring from time to time —could cause the Fund to incur severe losses over a short period of time. The foregoing Value at Risk tables —as well as the past performance of the Fund —gives no indication of this “risk of ruin.” Non-Trading Risk The Fund has non-trading market risk as a result of investing a substantial portion of its available assets in U.S. Treasury Bills. The market risk represented by these investments is immaterial. 14 Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Fund’s market risk exposures—except for (i) those disclosures that are statements of historical fact and (ii) the descriptions of how the Fund manages its primary market risk exposures—constitute forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934. The Fund’s primary market risk exposures as well as the strategies used and to be used by PAM for managing such exposures are subject to numerous uncertainties, contingencies and risks, any one of which could cause the actual results of the Fund’s risk controls to differ materially from the objectives of such strategies. Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, an influx of new market participants, increased regulation and many other factors could result in material losses as well as in material changes to the risk exposures and the risk management strategies of the Fund. There can be no assurance that the Fund’s current market exposure and/or risk management strategies will not change materially or that any such strategies will be effective in either the short- or long-term. Investors must be prepared to lose all or substantially all of their investment in the Fund. The following will be the primary trading risk exposures of the Fund by market sector upon the commencement of trading. Stock Indices Generally, the Fund’s primary exposure is to the equity price risk in the indices traded on the U. S. markets. The Fund is primarily exposed to the risk of adverse price trends or static markets in these markets. Static markets would not cause major price changes but would make it difficult for the Fund to avoid being “whipsawed” into numerous smaller losses. Agricultural Market The Fund’s agricultural market exposure is to fluctuations in the price of Corn, Oats, Rice, Soybeans, Wheat, Cattle, Hogs, Cocoa, Coffee, Cotton, Lumber, Sugar, Milk, Goldman Sachs Commodities Index and the assorted complexes and markets derived from those commodities. These markets are generally diversified in terms of correlation to many of the other sectors the Fund trades. Currencies The Fund’s currency exposure is to exchange rate fluctuations, primarily those which disrupt the historical pricing relationships between different currencies and currency pairs. These fluctuations are influenced by interest rate changes as well as political, geopolitical and general economic conditions. PAM does not anticipate that the risk profile of the Fund’s currency sector will change significantly in the future. Metals The Fund’s metals market exposure derives primarily from fluctuations in the price of gold, silver, platinum, copper, and palladium. These markets are generally diversified in terms of correlation to many of the other sectors the Fund trades. Interest Rates Interest rate movements directly affect the price of the sovereign bond positions held by the Fund and indirectly the value of the Fund’s stock index and currency positions. Interest rate movements in one country as well as relative interest rate movements between countries could materially impact the Fund’s profitability. The Fund’s primary interest rate exposure is to interest rate fluctuations in the United States. The changes in interest rates which have the most effect on the Fund are changes in long-term as opposed to short-term rates. Energy The Fund’s primary energy market exposure is to crude oil, heating oil, natural gas and gasoline. Movements in these markets are often due to geopolitical developments in the Middle East but can also be caused by increased demand from the United States and other developed and developing countries as well as supply shortages due to extreme weather conditions. Qualitative Disclosures Regarding Non-Trading Risk Exposure General The Fund is unaware of any (i) anticipated known demands, commitments or capital expenditures; (ii) material trends, favorable or unfavorable, in its capital resources; or (iii) trends or uncertainties that will have a material effect on operations. From time to time, certain regulatory agencies have proposed increased margin requirements on futures contracts. Because the Fund generally will use a small percentage of assets as margin, the Fund does not believe that any increase in margin requirements, as proposed, will have a material effect on the Fund’s operations. 15 Treasury Bill Positions The Fund’s only market exposure in instruments held other than for trading is in its U.S. Treasury Bill portfolio. The Fund holds U.S. Treasury Bills (interest bearing and credit risk-free) with durations no longer than six months. Substantial or sudden fluctuations in prevailing interest rates could cause immaterial mark-to-market losses on the Fund’s U.S. Treasury Bills, although substantially all of these short-term investments are held to maturity. Qualitative Disclosures Regarding Means of Managing Risk Exposure The means by which PAM attempts to manage the risk of the Fund’s open positions is essentially the same in all market categories traded. PAM applies risk management policies to its trading which generally limit the total exposure that may be taken per “risk unit” of assets under management. In addition, PAM follows diversification guidelines (often formulated in terms of the balanced volatility between markets and correlated groups), as well as imposing “stop-loss” points at which the Fund’s brokers must attempt to close out open positions. PAM controls the risk of the Fund’s non-trading instruments (i.e., U.S. Treasury Bills held for cash management purposes) by limiting the duration of such instruments to no more than six months. CONFLICTS OF INTEREST PAM has not established any formal procedures to resolve the conflicts of interest described below. You should be aware that no such procedures have been established, and that, consequently, you will be dependent on the good faith of the respective parties subject to such conflicts to resolve such conflicts equitably. Although PAM will attempt to resolve conflicts in good faith, there can be no assurance that these conflicts will not, in fact, result in losses for the Fund. Pebble Asset Management, L.L.C.(PAM) Conflicts exist between PAM’s interests in and its responsibilities to the Fund. The conflicts are inherent in PAM acting as Manager and as commodity pool operator to the Fund. These conflicts and the potential detriments to the Unit holders are described below. PAM’s selection of itself as pool operator was not objective, since it is also the Manager of the Fund. It has a disincentive to replace itself as the advisor. The advisory relationship between the Fund and PAM, including the fee arrangement, was not negotiated at arm’s length. Investors should note, however, that PAM believes that the fee arrangements are fair to the Fund and competitive with compensation arrangements in pools involving independent general partners and advisors. PAM will review its compensation terms annually to determine whether such terms continue to be competitive with other pools for similar services and will lower such fees if it concludes, in good faith, that its fees are no longer competitive. PAM may not increase fees paid to itself above the current level of 2.00% management fee and 15.00% incentive fee and it has a disincentive to lower fees. PAM’s principals do not devote their time exclusively to the Fund. PAM (or its principals or affiliates) may act as managing or general partner to other commodity pools to other accounts which may compete with the Fund for PAM’s services. PAM (or its principals or affiliates) could have a conflict between its responsibilities to the Fund and to other pools. PAM believes that it has sufficient resources to discharge its responsibilities in this regard in a fair manner. PAM (or its principals or affiliates) may receive higher advisory fees from some of those other accounts than it receives from the Fund. PAM and its affiliates, however, trade all accounts in a substantially similar manner, given the differences in size and timing of the capital additions and withdrawals. PAM may find that futures positions established for the benefit of the Fund, when aggregated with positions in other accounts of PAM (or its principals or affiliates) approach the speculative position limits in a particular commodity. PAM may decide to address this situation either by liquidating the Fund’s positions in that futures contract and reapportioning the portfolio in other contracts or by trading contracts in other markets which do not have restrictive limits. Any principal of PAM may trade futures and related contracts for its own account. Trading records for any proprietary trading are not available for review by clients or investors. Employees of PAM are prohibited from trading futures and related contracts for their own accounts. A conflict of interest exists if proprietary trades are executed and cleared at more favorable rates than trades cleared on behalf of the Fund. A potential conflict also may occur when PAM or its principals trade their proprietary accounts more aggressively, or take positions in proprietary accounts which are opposite, or ahead of, the positions taken by the Fund. Personal accounts of the principals of PAM will be monitored. Principals are not allowed to place trades ahead of the Fund trades. Introducing Brokers The introducing brokers, currently TradeStation, and the affiliates and personnel of such entities, may trade futures contracts for their own accounts. This trading could give rise to conflicts of interest within the Fund. The introducing brokers may also serve as brokers for other commodity pools, which could give rise to conflicts of interest between their responsibility to the Fund and to the other pools and clients. 16 The Clearing Brokers The clearing brokers, currently R. J. O’Brien (“RJO”), and the affiliates and personnel of such entities, may trade futures contracts for their own accounts. This trading could give rise to conflicts of interest with the Fund. The clearing brokers also may serve as brokers for other commodity pools, which could give rise to conflicts of interest between their responsibility to the Fund and to those pools and clients. Any clearing broker that is also a soliciting advisor of the Fund could give rise to conflicts of interest because its compensation in each role is based on the net asset value of Units outstanding. Further, in making recommendations to redeem or purchase additional Units, employees of the clearing brokers may have a conflict of interest between acting in the best interest of their clients and assuring continued compensation to their employer. The Referring Advisors The referring advisors, including PMG, receive substantial advisory fees on the net asset value of Units. The solicitation advisors have a conflict of interest in advising their clients whether to invest in the Units. The referring advisors receive ongoing advisory fees based on assets under management. The amount of fees charged to the client are negotiated between the client and RIA. The referring advisors have a disincentive to advise clients to redeem their Units even if doing so is in such clients’ best interests. Fiduciary Duty and Remedies Subject to the provisions of the Operating Agreement, a prospective investor should be aware that PAM, as Manager of the Fund, has a responsibility to Unit holders of the Fund to exercise good faith and fairness in all dealings affecting the Fund, and has a further duty of loyalty to the Fund. The Operating Agreement provisions limiting this responsibility are summarized below under “Indemnification and Standard of Liability.” The fiduciary responsibility of a Manager to the Unit holders is a developing and changing area of the law and Unit holders who have questions concerning the duties of PAM as Manager should consult with their counsel. In the event that a Unit holder of the Fund believes that PAM has violated its fiduciary duty to the Unit holders of the Fund, he may seek legal relief individually or on behalf of the Fund under applicable laws, including under the Act and under commodities laws, to recover damages from or require an accounting by PAM. The Solicitation Agreement is governed by Louisiana law and any breach of PAM’s fiduciary duty under the Operating Agreement will generally be governed by Louisiana law, which remains undeveloped pertain to fiduciary duty in the context of a limited liability company. Notwithstanding the fiduciary duty owed by PAM to the Unit Holders, PAM may be entitled to indemnity as a result of a breach of its fiduciary duty pursuant to indemnification provisions discussed at Page 22 and also in Section 17 of the Form of Operating Agreement attached hereto as Exhibit A. The Operating Agreement does not limit PAM’s fiduciary obligations under Louisiana law; however, PAM may assert as a defense to claims of breach of fiduciary duty that the conflicts of interest and fees payable to PAM have been disclosed in this Prospectus. Unit holders may also have the right, subject to applicable procedural and jurisdictional requirements, to bring class actions in federal court to enforce their rights under the federal securities laws and the rules and regulations promulgated hereunder by the SEC. Unit holders who have suffered losses in connection with the purchase or sale of the Units may be able to recover such losses from PAM where the losses result from a violation by PAM of the federal securities laws. State securities laws may also provide certain remedies to Unit holders. Unit holders should be aware that performance by PAM of its fiduciary duty to the Fund is measured by the terms of the Operating Agreement as well as applicable law. Unit holders are afforded certain rights to institute reparations proceedings under the Commodity Exchange Act for violations of the Commodity Exchange Act or of any rule, regulation or order of the CFTC by PAM. Indemnification and Standard of Liability Absent any conduct on the part of PAM or its affiliates, in its capacity as manager of the Fund, the Fund’s Operating Agreement provides PAM and its affiliates indemnification for any errors, losses, acts or omissions arising out of its conduct in performing its duties as manager of the Fund.Affiliates of PAM shall be entitled to indemnification only for losses incurred by such Affiliates in performing the duties of the Manager with respect to the Fund and acting wholly within the scope of the authority of the Manager. For further information, see Section 17 of the Form of Operating Agreement, included as Exhibit A to this Prospectus. Notwithstanding anything to the contrary contained in the preceding two paragraphs, the Manager and its Affiliates and any persons acting as referring advisors for the Units shall not be indemnified for any losses, liabilities or expenses arising from or out of an alleged violation of federal or state securities laws unless (1) there has been a successful adjudication on the merits of each count involving alleged securities law violations as to the particular indemnitee and the court approves indemnification of the litigation costs, or 17 (2) such claims have been dismissed with prejudice on the merits by a court of competent jurisdiction as to the particular indemnitee and the court approves indemnification of the litigation costs, or (3) a court of competent jurisdiction approves a settlement of the claims against a particular indemnitee and finds that indemnification of the settlement and related costs should be made. In any claim for indemnification for federal or state securities law violations, the party seeking indemnification shall place before the court the position of the Securities and Exchange Commission and any state or applicable regulatory authority with respect to the issue of indemnification for securities law violations. The Fund shall not bear the cost of that portion of any insurance which insures any party against any liability the indemnification of which is herein prohibited (in accordance with Section 17 of the Form of Operating Agreement). Notwithstanding, insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers or persons controlling the registrant pursuant to the foregoing provisions, the registrant has been informed that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is therefore unenforceable. For the purposes of this Section, the term “Affiliates” shall mean any person acting on behalf of or performing services on behalf of the Fund who: (1) directly or indirectly controls, is controlled by, or is under common control with the Manager; or (2) owns or controls 10% or more of the outstanding voting securities of the Manager; or (3) is an officer or director of the Manager; or (4) if the Manager is an officer, director, partner or trustee, is any entity for which the Manager acts in any such capacity. CHARGES The following list of fees and expenses includes all compensation, fees, profits and other benefits (including reimbursement of out-of-pocket expenses) which PAM, the solicitation advisors, the clearing brokers and the affiliates of those parties may earn or receive in connection with the offering and operation of the Fund. Prospective investors should refer to the Breakeven Analysis starting on page 4 for an estimate of the break-even amount that is required for an investor to recoup such fees and expenses in the first year of trading. Management Fee The Fund will pay PAM a monthly management fee equal to one-twelfth of 2.00% (2.00% annually) of the month-end net asset value of the Fund. This fee will be paid to PAM for providing ongoing advisory services and is payable notwithstanding PAM’s actual trading performance. Performance Fee The Fund will pay PAM a monthly incentive fee equal to 15.00% of the new appreciation (if any) in the net asset value of the Fund. “New appreciation” means the total increase in net asset value of the Fund from the end of the last period for which a performance fee was earned by PAM. The performance fee is not reduced for extraordinary expenses, if any, and no fee is paid with respect to interest income. If a performance fee payment is made by the Fund, and the Fund thereafter incurs a net loss, PAM will retain the amount previously paid. PAM may be paid a performance fee during a year in which the Fund overall incurred net losses. Trading losses will be carried forward and no further performance fees may be paid until the prior losses have been recovered. Operating and Offering Expenses The Fund will pay a monthly fee up to one-twelfth of 1.50% (1.50% annually) of the month-end net asset value for operating and offering expenses incurred in connection with this offering of the Units, not to exceed the actual amount of such expenses. Operating and offering expenses include all fees and expenses incurred in connection with the formation of the Fund and distribution of the Units including printing, mailing, filing fees, accounting fees, employee expenses, legal fees and Blue Sky expenses. Initial organizational and offering expenses are estimated to be $60,580. The breakdown of expenses are as follows: SEC registration $5,580, state blue sky registrations $10,000 (estimated), legal expenses $25,000 (estimated), accounting expenses $15,000 (estimated), and printing fees of $5,000 (estimated). Actual operating and offering expenses may be greater or less than the estimated amount, but the amount of operating and offering expenses charged to the Fund will not exceed the amount of the actual expenses incurred. The organizational and offering expenses were paid by PAM and will be reimbursed by the Fund. Upon commencement of trading, the Fund will pay current expenses first then reimburse the organizational and offering expenses to PAM. The current and reimbursement of operating and offering expenses is subject to the maximum of 1.50% of the net asset value of the Fund annually (charged monthly up to 1/12th of 1.50%). The Fund is required by certain state securities administrators to disclose that the “operating and offering expenses” of the Fund, as defined by the North American Securities Administrators Association, Inc. Guidelines for the Registration of Commodity Pool Programs (“NASAA Guidelines”), will not exceed 15% of the total subscriptions accepted.Once all operating and offering expenses have been paid, the Fund will continue to pay a monthly fee up to one-twelfth of 1.50% (1.50% annually) of the month-end net asset value for ongoing operating and offering expenses, as described above, incurred by the Fund not to exceed the actual amount of such expenses. 18 Brokerage Commissions and Fees The Fund will be charged an estimated $6.00 per round-turn transaction including applicable NFA and exchange fees per contract for brokerage commissions which will be paid to the clearing brokers for execution and clearing costs. The amount is estimated due to the difference in execution and clearance charges between markets. The amounts charged to the Fund are actual costs. PAM or any affiliates do not receive any portion of the costs charged. Referring Advisors Referring advisors may only advise their clients that an investment in the Fund is appropriate for their portfolio, when applicable. Investors purchase Units directly through the Fund. Referring advisors may refer other RIAs to include the Fund in their clients’ portfolio, as appropriate, that is, to act as wholesalers. As compensation for referring additional RIAs, any such wholesaler will receive up to .25% of the Operating and Offering Expenses paid by the Fund as a referral fee. USE OF PROCEEDS The entire offering proceeds received from subscription for the Fund will be credited to the Fund’s futures account for the purpose of engaging in trading of futures contracts and as reserves for that trading. No assets will be held outside of the futures custodial account. Continuing fees and expenses such as operating and management will also be paid from funds in the futures account. The Fund meets its initial and maintenance futures margin requirements, set by the exchanges, by depositing cash or purchasing short term U.S. government securities with the Futures Commission Merchant in the futures account. In this way, substantially all (i.e., 90% or more) of the Fund’s assets, whether used as margin for trading purposes or as reserves for such trading, can be invested in U.S. government securities to earn interest. Investors should note that maintenance of the Fund’s assets in cash and/or U.S. government securities does not reduce the risk of loss from trading futures contracts. The Fund receives all interest earned on its assets. Up to 50% of the Fund’s assets will be committed to meet and maintain futures margin requirements for futures contracts and held by the Futures Commission Merchant in the futures account, although the amount committed to futures margin requirements may vary significantly. Such assets are maintained in segregated accounts with the Futures Commission Merchant pursuant to the Commodity Exchange Act and regulations hereunder. The Fund assets, including assets committed to meet futures margin requirements, may be invested up to 100% in U.S. Treasury Bills. The Fund’s assets are not and will not be, directly or indirectly, commingled with the property of any other pool or any other person by PAM nor invested with or loaned to PAM or any affiliated entities. THE INTRODUCING AND CLEARING BROKERS TradeStation Securities, Inc. TradeStation Securities, Inc. (TradeStation), a member of TradeStation Group, Inc., is a registered futures commission merchant (“FCM”)registered with the CFTC and SEC and is a member of the NFA and FINRA. Its main office is located at 8050 S.W. 10th Street, Suite 2000 Plantation, FL33324. In the normal course of its business, TradeStation is involved in various legal actions incidental to its commodities business. None of these actions are expected either individually or in aggregate to have a material adverse impact on TradeStation. Although TradeStation does not expect a material adverse impact, PAM has deemed it appropriate to disclose a pending legal action disclosed on the most recent 10-K filing by TradeStation. It is quoted verbatim from the filing. The entire filing can be reviewed on the SEC’s website, www.SEC.gov. PAM does not believe that this will have a material impact on the financial and operational ability of TradeStation to continue operations as normal and does not pose a significant risk to the assets of the Fund being held in custody by TradeStation. “On or about December20, 2007, TradeStation Technologies was named as one of several defendants in a complaint filed in the United States District Court, Southern District of Texas, styled Amacker, et. al. v. Renaissance Asset Management (RAM), et. al. Other named defendants include Anthony Michael Ramunno, Man Financial Inc., MF Global, Inc., Lind-Waldock& Company, LLC, Vision, LP, Vision Financial Markets, LLC, R.J. O’Brien& Associates, Inc., and FXCM Holdings, LLC. The initial complaint alleged that over forty plaintiffs are entitled to damages because the plaintiffs were investors in a fraudulent commodity pool operated by Mr.Ramunno and RAM. The initial complaint alleged that TradeStation Technologies conducted trades on behalf of and at the request of Mr.Ramunno and RAM. The initial complaint attempted to allege the following claims: (i)violations of the Commodity Exchange Act and accompanying regulations; (ii)common law fraud under Texas law; (iii)statutory fraud under the Texas Business and Commerce Code; (iv)breach of fiduciary duties under Texas law; (v)negligent and intentional misrepresentations under Texas law; and (vi)negligence under Texas law. Plaintiffs filed a Second Amended Complaint that contained similar factual allegations and attempted to allege a single claim for aiding and abetting liability under the Commodity Exchange Act. The Second Amended Complaint asserted actual damages of at least $32.0 million. On October10, 2008, the court dismissed the case for failure to state a claim upon which relief may be granted. On December2, 2008, plaintiffs filed a notice of appeal with the United States Court of Appeals for the Fifth Circuit, and, on February2, 2009, plaintiffs filed their Appellants’ Brief with that court. On March6, 2009, TradeStation Technologies filed its Opposition Brief. Oral arguments on the appeal were held on September2, 2009. No decision has yet been issued by the appeals court.” 19 R. J. O’Brien & Associates R. J. O’Brien & Associates (RJO) is a privately owned futures commission merchant and broker dealer registered with the CFTC and the SEC, and is a member of NFA and FINRA. RJO is a clearing member of all principal futures exchanges located in the United States. Its main office is located at 222 South Riverside Plaza, Suite 900, Chicago, Illinois 60606. In the normal course of its business, RJO is involved in various legal actions incidental to its commodities business. Neither RJO nor any of its principals have been the subject of any material administrative, civil, or criminal actions within the past five years. A full regulatory history of RJO can be found on the NFA website (www.nfa.futures.org) through the BASIC system. DISTRIBUTIONS AND REDEMPTIONS Distributions The Fund is not required to make any distributions to Unit holders. The Fund has the authority to make such distributions, but PAM does not intend to do so in the foreseeable future. PAM believes that distributions of Fund assets are not necessary since Unit holders may redeem any or all of their Units at the then current net asset value per Unit on a periodic basis. The amount and timing of future distributions is uncertain. Because of the potential volatility of the futures markets, especially in the short-term, the Fund is recommended for those seeking a medium-to long-term investment of a minimum of 5 years. If the Fund realizes profits for any fiscal year, such profits will constitute taxable income to the Unit holders in accordance with their respective investments in the Fund whether or not cash or other property has been distributed to Unit holders. Any distributions, if made by the Fund, may be inadequate to cover such taxes payable by the Unit holders. Redemptions There are never any redemption charges on any request or redemption of units under any circumstances. A Unit holder of the Fund may request any or all of his investment be redeemed by the Fund at the net asset value per Unit as of the end of the month, subject to a minimum redemption amount of the then current Net Asset Value of a Unit and subject further to such Unit holder having an investment in the Fund, after giving effect to the requested redemption, at least equal to the minimum initial investment amount of $5,000. Unit holders must transmit a written request of such redemption to PAM not less than 10 business days prior to the end of the month (or such shorter period as permitted by PAM) as of which redemption is to be effective. The Request for Redemption must specify the dollar amount for which redemption is sought. Redemptions will generally be paid within 20 days after the date of redemption. However, in special circumstances, including, but not limited to, inability to liquidate dealers’ positions as of a redemption date or default or delay in payments due to the Fund from clearing brokers, banks or other persons or entities, the Fund may in turn delay payment to persons requesting redemption of the proportionate part of the net assets represented by the sums that are the subject of such default or delay. All requests for redemption will be paid in the same proportion as the amount delayed or defaulted by the clearing brokers, banks or other persons or entities. The remainder owed to unit holders to complete the redemption requests will be paid prior to any subsequent requests for redemption. Furthermore, the Fund has the right to deny a request for redemption if such redemption would result in adverse legal or tax consequences to the Fund.Unit holders, including the Manager and its principals, may only redeem units at month-end. The Manager and its principal’s requests are not senior to a unit holder’s request for redemption. The federal income tax aspects of redemptions are described under “Federal Income Tax Aspects” beginning at page 22. Special redemption dates will be called by the Manager according to the second paragraph in section 12(iii) of “Exhibit A – Pebble U.S. Market Fund L.L.C. Form of Operating Agreement.” A decrease in fund value of 50% from the previous month-end net asset value, after adding back all distributions, is the only circumstance where the manager may call a special redemption date other than the regular month-end redemption date. Net Asset Value The net asset value of a Unit within the Fund as of any date is (i) the sum of all cash, plus U.S. Treasury Bills valued at cost plus accrued interest, and other securities of the Fund valued at market, plus the market value of all open futures positions maintained by the Fund, less all liabilities and accrued performance fees payable by the Fund, determined in accordance with the principles specified in the Operating Agreement, divided by (ii) the number of Units outstanding as of the date of determination. Where no principle is specified in the Operating Agreement, the net asset value is calculated in accordance with accounting principles generally accepted in the United States of America under the accrual basis of accounting. PEBBLE U. S. MARKET FUND, L. L. C. OPERATING AGREEMENT The following is a summary of the Operating Agreement, a form of which is attached as Exhibit A and incorporated by reference. Organization and Limited Liabilities The Fund was organized as a Louisiana limited liability company on August 6, 2009, and its Units have been registered under the Securities Act of 1933. The Operating Agreement provides for the creation of a single series of Units and prohibits the creation of any additional series. In general, the liability of a unit holder under the Act is limited to the amount of his capital contribution to the Fund and his share of any undistributed profits of the Fund. However, an Investor may be required to return any amounts wrongfully returned or distributed to him or her pursuant to Louisiana law. Unit holders could be required, as a matter of bankruptcy law, to return to the Fund’s estate any distribution which they received at a time when the Fund was in fact insolvent or in violation of the Operating Agreement. Additionally, the Fund may require a Unit holder to reimburse the Fund for any expense or loss (including any trading loss) incurred in connection with the issuance and cancellation of any Units issued to him or her. Description of the Fund Units The Units offered are limited liability company membership interests ($100,000,000 Series A Units). These units have no dividend rights, are not convertible into any other securities, and do not carry any preemptive rights. A Unit holder is entitled to vote for each Unit owned on voting matters which are submitted to Unit holders. The Fund’s Operating Agreement provides investors the ability to vote on certain enumerated matters such as 1) amending the Operating Agreement with respect to the Fund without the consent of PAM; 2) dissolving the Fund; 3) terminating contracts with PAM; 4) removing and replacing PAM as Manager; and 5) approving the sale of the Fund’s assets.Unit holders are entitled to one vote for each Unit owned. See Sections 5 and 18 of the Form of Operating Agreement for further information regarding voting rights. The Units may be redeemed by the investor at the end of each month. However, to effect such a redemption, an investor must give the company prior written notice before the 5th business day prior to the end of the month to process such a redemption request. See “Distributions and Redemptions” on page 20 for further information regarding redemption rights. 20 Management of Fund Affairs The Operating Agreement gives PAM, as Manager, full control over the management and operations of the Fund and the Operating Agreement gives no management role to the Unit holders. To facilitate matters for PAM, the Unit holders must execute the attached Subscription Documents (Exhibit C).The Unit holders have no voice in the operations of the Fund, other than certain limited voting rights as set forth in the Operating Agreement. In the course of its management, PAM may, in its sole and absolute discretion, appoint an affiliate or affiliates of PAM as additional Managers (except where PAM has been notified by the Unit holders that it is to be replaced as the Manager) and retain such persons, including affiliates of PAM, as it deems necessary for the efficient operation of the Fund. Only PAM has signed the Registration Statement of which this Prospectus is a part, and only the assets of the Fund are subject to issuer liability under the federal securities laws for the information contained in this Prospectus and under federal and state laws with respect to the issuance and sale of the Units. Under the Operating Agreement, the power and authority to manage, operate and control all aspects of the business of the Fund are vested in PAM. In addition, PAM has been designated as the “tax matters partner” of the Fund for purposes of the Internal Revenue Code of 1986, as amended (the “Code”). Sharing of Profits and Losses Each Unit holder within the Fund has a capital account. Initially, the Unit holder’s balance equals the amount paid for the Units in the Fund. The Unit holder’s balance is then proportionally adjusted monthly to reflect any additions or withdrawals by each Unit holder and his portion of the Fund’s gains or losses for the month as reflected by changes in the net asset value for the Fund. Federal Tax Allocations At year-end, the Fund will determine the total taxable income or loss for the year. Subject to the special allocation of net capital gain or loss to redeeming Unit holders, the taxable gain or loss is allocated to each Unit holder within the Fund in proportion to his capital account therein and each Unit holder is responsible for his share of taxable income. See Section 8 of the Operating Agreement, and “Federal Income Tax Aspects” beginning at page 22. For net capital gain and loss, the gains and losses are first allocated to each Unit holder who redeemed Units during the year. The remaining net capital gain or loss is then allocated among all Unit holders whose capital accounts are in excess of their Units’ allocation accounts. Finally, any excess net capital gain or loss is allocated to each Unit holder in proportion to his capital account. Each Unit holder’s tax basis in his Units is increased by the taxable income allocated to him and reduced by any distributions received and losses allocated to him. Upon the Fund’s liquidation, each Unit holder within the Fund will receive his proportionate share of the assets. Dispositions A Unit holder may transfer or assign his Units in the Fund upon 30 days’ prior written notice to PAM and subject to approval by PAM of the assignee. PAM will provide consent when it is satisfied that the transfer complies with applicable laws, and further would not result in the termination of the Fund for federal income tax purposes. An assignee not admitted to the Fund as a Unit holder will have only limited rights to share the profits and capital of the Fund and a limited redemption right. Assignees receive “carry-over” tax basis accounts and capital accounts from their assignors, irrespective of the amount paid for the assigned Units. Dissolution and Termination of the Fund The Fund will be terminated and dissolved upon the happening of the earlier of: 1) Unit holders owning more than 50% of the outstanding Units of the Fund vote to dissolve the Fund; 2) PAM withdraws as Manager and no new Manager is appointed; 3) a decline in the aggregate net assets of the Fund to less than $250,000; 4) the continued existence of the Fund becomes unlawful; or 5) the Fund is dissolved by operation of law. Should the Fund be dissolved or terminated, unit holders will be paid the value for their units equal to the final month end net asset value. The final month end net asset value calculation will include the expected fees by the independent auditor to complete the final audit of the Fund. Unit holders will receive payment for their units and a final account statement within sixty days of the dissolution or termination of the Fund. Amendments and Meetings The Operating Agreement may be amended with the approval of more than 50% of the Units then owned by Unit holders of the Fund. PAM may make minor changes to the Operating Agreement without the approval of the Unit holders. These minor changes can be for clarifications of inaccuracies or ambiguities, modifications in response to changes in tax code or regulations or any other changes the managing owner deems advisable so long as they do not change the basic investment policy or structure of the Fund. Unit holders owning at least 10% of the outstanding Units of the Fund can call a meeting of the Fund. At that meeting, the Unit holders, provided that Unit holders owning a majority of the outstanding Units of the Fund concur, can vote to: 1) amend the Operating Agreement with respect to the Fund without the consent of PAM; 2) dissolve the Fund; 3) terminate contracts with PAM; 4) remove and replace PAM as Manager; and 5) approve the sale of the Fund’s assets. 21 Indemnification The Fund agrees to indemnify PAM, as Manager, for actions taken on behalf of the Fund, provided that PAM’s conduct was in the best interests of the Fund and the conduct was not the result of negligence or misconduct. Indemnification by the Fund for alleged violation of securities laws is only available if the following conditions are satisfied: 1) a successful adjudication on the merits of each count alleged has been obtained; or 2) such claims have been dismissed with prejudice on the merits by a court of competent jurisdiction; or 3) a court of competent jurisdiction approves a settlement of the claims and finds indemnification of the settlement and related costs should be made; and 4) in the case of 3), the court has been advised of the position of the SEC and certain states in which the Units were offered and sold as to indemnification for the violations.For further information, see Section 17 of the Form of Operating Agreement, included as Exhibit A to this Prospectus. Notwithstanding, insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers or persons controlling the registrant pursuant to the foregoing provisions, the registrant has been informed that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is therefore unenforceable. Reports to Unit Holders PAM will provide various reports and statements to the Unit holders including: 1) within 30 calendar days of the close of each month, PAM will provide a monthly report of the fund; 2) within 90 days of the close of each fiscal year, PAM will provide an annual report of the Fund 3) by April 15th of each year, PAM will provide tax information necessary for the preparation of the Unit holders’ annual federal income tax returns; and 4) if the net asset value per Unit within the Fund as of the end of any business day declines by 50% or more from either the prior year-end or the prior month-end Unit value of the Fund, PAM will suspend trading activities, notify all Unit holders of the relevant facts within seven business days and declare a special redemption period. FEDERAL INCOME TAX ASPECTS The following constitutes the opinion of Milling, Benson, Woodward, LLP and summarizes the material federal income tax consequences to individual investors in the Fund. The following is based upon interpretations of existing laws in effect on the date of this Prospectus, and no assurance can be given that courts or fiscal authorities responsible for the administration of such laws will agree with the interpretations or that changes in such laws will not occur. No opinion has been given on the state or local tax consequences to individual investors in the Fund. Consult your tax professional about the tax consequences prior to investing in the Fund. Tax Status of the Fund The Fund is organized and operated as a limited liability company in accordance with the provisions of the Articles of Organization, the Operating Agreement and applicable state law. The Fund is a partnership whose principal activity is the buying and selling of commodities (other than as inventory) or of futures, forwards and options with respect to commodities. Under the Code, an entity classified as a partnership that is deemed to be a “publicly traded partnership” is generally taxable as a corporation for federal income tax purposes.The Code provides an exception to this general rule for a publicly traded partnership whose gross income for each taxable year of its existence consists of at least 90% “qualifying income” (“qualifying income exception”).For this purpose, section 7704 defines “qualifying income” as including, in pertinent part, interest (other than from a financial business), dividends and gains from the sale or disposition of capital assets held for the production of interest or dividends and, to the extent provided in Treasury Regulations, in the case of a partnership, a principal activity of which is the buying and selling of commodities (other than as inventory) or of futures, forwards and options with respect to commodities, “qualifying income” includes income and gains from such commodities and futures, forwards and options with respect to commodities. To date, Treasury Regulations have not been issued regarding a partnership, a principal activity of which is the buying and selling of commodities (other than as inventory) or of futures, forwards and options with respect to commodities. The Fund and PAM have represented the following to Milling Benson Woodward L.L.P.: · The Fund’s income will consist solely of interest paid with respect to United States Treasury Notes, as well as, income and gains realized from trading in a portfolio of futures contracts on U.S. exchanges only. Futures contracts are currently traded on the following U.S. exchanges: CME Group (formerly Chicago Board of Trade and Chicago Mercantile Exchange), Intercontinental Exchange, New York Mercantile Exchange, Minneapolis Grain Exchange, Kansas City Board of Trade, and NYSE LIFFE (US contracts only); · While the fund may invest in United States Treasuries, its primary activity will be trading in commodity futures contracts. The sole purpose of the Fund’s investment in United States Treasuries is to earn a rate of return on the cash amounts held by the fund. · The Fund is organized and operated in accordance with its governing agreements and applicable law; · The Fund has not elected, and will not elect, to be classified as a corporation for U.S. federal income tax purposes. We note that under Section 7704(c)(3) of the code, the general "qualifying income" exception of Section 7704(c) does not apply to any partnership if such a partnership "would be described in Section 851(a) if such partnership were a domestic corporation."A domestic corporation is described under Section 851(a), if it (i) is registered under the Investment Company Act of 1940, or has an election under such Act to be treated as a business development company or (ii) is a common trust fund or similar fund excluded by section 3(c)(3) of the Investment Company Act of 1940 from the definition of "investment company".The Fund will not be registered under the Investment Company Act of 1940, has no election to be treated as a business development company under such Act and is not a common trust fund excluded by section 3(c)(3) of such Act. While there have been no regulations issued to date relating to a partnership, a principal activity of which is buying and selling commodities (other than as inventory) or of futures, forwards and options with respect to commodities, the lack of regulations should not alter the Fund’s classification as a partnership for federal income tax purposes, which is consistent with a prior tax court ruling (see c.f. Traylor v. Comm’r T.C. Memo. 1990-132). While there is some ambiguity due to the lack of issuance of regulations under Section 7704 on this issue, the Fund should qualify for the passive income exception under Section 7704 of the Code. Based on the above and the representations contained herein, the organizational documents of the Fund, the federal income tax law as currently in effect. including the Code, existing judicial decisions and administrative regulations,, Milling Benson Woodward L.L.P. is of the opinion that the Fund classifies as a partnership for federal income tax purposes and that it is not taxable as a corporation for such purposes. If the Fund failed to satisfy the qualifying income exception in any year, other than a failure that is determined by the IRS to be inadvertent and that is cured within a reasonable time after discovery, the Fund would be taxable as a corporation for federal income tax purposes and would pay federal income tax on its income at regular corporate rates.In that event, Unit Holders would not report their share of the Fund’s income or loss on their returns.In addition, distributions to Unit Holders would be treated as dividends to the extent of the Fund’s current and accumulated earnings and profits.To the extent a distribution exceeded the Fund’s earnings and profits, the distribution would be treated as a return of capital to the extent of a Unit Holder’s basis in its units, and thereafter as gain from the sale of Units.Accordingly, if the Fund were to be taxable as a corporation, it would likely have a material adverse effect on the economic return from an investment in the Fund and on the value of the Units. 22 The remainder of this summary assumes that the Fund is classified as a partnership for federal income tax purposes and that it is not taxable as a corporation. Taxation of Unit Holders on Profits and Losses Each Unit holder must pay tax on his share of the annual income and gains of the Fund, if any, even if the Fund does not make any cash distributions. The Fund generally allocates its gains and losses equally to each Unit. However, a Unit holder who redeems any Units in the Fund will be allocated his share of gains and losses in order that the amount of cash the Unit holder receives for a redeemed Unit equals the Unit holder’s adjusted tax basis in the redeemed Unit less any offering or syndication expenses allocated to such Units. A Unit holder’s adjusted tax basis in a redeemed Unit equals the amount originally paid for the Unit, increased by income or gains allocated to the Unit and decreased (but not below zero) by distributions, deductions or losses allocated to the Unit. Deduction Losses by Unit Holders A Unit holder may deduct Fund losses only to the extent of his tax basis in his Units. Generally, a Unit holder’s tax basis in a Unit is the amount paid for the Unit reduced (but not below zero) by his share of any distributions, losses and expenses and increased by his share of income and gains. A Unit holder subject to “at-risk” limitations (generally, non-corporate taxpayers and closely-held corporations) can only deduct losses to the extent he is “at-risk.” The “at-risk” amount is similar to tax basis, except that it does not include amounts protected against loss through non-recourse financing, guarantees, stop loss agreements, or other similar arrangements, or from someone with an interest in the Fund, or for amounts borrowed from a related person. “Passive-Activity Loss Rules” and Their Effect on the Treatment of Income and Loss The trading activities of the Fund are not a “passive activity.” Accordingly, a Unit holder can deduct losses from taxable income. However, a Unit holder cannot offset losses from “passive activities” against Fund gains. Unit Redemptions Cash received from the Fund as a redemption of less than all of his Units generally is not reportable as taxable income by a unit holder, except as described below. Rather, such distribution reduces (but not below zero) the total tax basis of the remaining Units in the Fund held by the Unit holders after the redemption. Any cash distribution in excess of a Unit holder’s adjusted tax basis for his Units in the Fund is taxable to him as gain from the sale or exchange of such Units. Because a Unit holder’s tax basis in his Units is not increased on account of his distributive share of income until the end of the taxable year, distributions during the taxable year could result in taxable gain to a Unit holder even though no gain would result if the same distributions were made at the end of the taxable year. Furthermore, the share of the Fund’s income allocable to a Unit holder at the end of the taxable year would also be includable in the Unit holder’s taxable income and would increase his tax basis in his remaining Units as of the end of such taxable year. Redemption for cash of all Units held by a Unit holder will result in the recognition of gain or loss for federal income tax purposes. Such gain or loss will be equal to the difference, if any, between the amount of the cash distribution and the Unit holder’s adjusted tax basis for such Units. A Unit holder’s adjusted tax basis for his Units includes his distributive share of income or loss for the year of redemption. Potential Consequences of Redemptions and Transfers of Units If a Unit holder receives a distribution of property in liquidation of his Units that would, if the Fund had a Code Section 754 election in effect, require the Fund to make a downward adjustment of more than $250,000 to the basis of its remaining assets, then even if the Fund does not have a Code Section 754 election in effect, the Fund will be required to make a downward adjustment to the basis of its remaining assets. In addition, if immediately after the transfer of a Unit, the Fund’s adjusted basis in its property exceeds the fair market value by more than $250,000 of such property, the Fund generally will be required to adjust the basis of its property with respect to the transferee Unit holder. Gain or Loss on Section 1256 Contracts Section 1256 Contracts include 1) regulated futures contracts, 2) foreign currency contracts, 3) non-equity options, 4) dealer equity options, and 5) dealer securities futures contracts.For tax purposes, Section 1256 Contracts that remain open at year-end are treated as if the position were closed at year-end. The gain or loss on Section 1256 Contracts is characterized as 60% long-term capital gain or loss and 40% short-term capital gain or loss regardless of how long the position was open. 23 Tax on Capital Gains and Losses As of the date of this prospectus, long-term capital gains — net gain on capital assets held more than one year and 60% of the gain on Section 1256 Contracts — are taxed at a maximum rate of 15%. Short-term capital gains —net gain on capital assets held less than one year and 40% of the gain on Section 1256 Contracts —are subject to tax at the same rates as apply to an individual’s ordinary income, with a maximum current tax rate of 35% for individuals currently. Individual taxpayers can deduct capital losses only to the extent of their capital gains plus $3,000. The Fund could suffer significant losses and a Unit holder could still be required to pay taxes on his share of the Fund’s interest income. An individual taxpayer can carry back net capital losses on Section 1256 Contracts three years to offset earlier gains on Section 1256 Contracts. To the extent the taxpayer cannot offset past Section 1256 Contract gains, he can carry forward such losses indefinitely as losses on Section 1256 Contracts. Notwithstanding, the law may change prior to the time of commencement of the Fund, or anytime thereafter. Interest Income Interest received by the Fund is taxed as ordinary income. Net capital losses can offset ordinary income only to the extent of $3,000 per year. See “Tax on Capital Gains and Losses” above. Limited Deduction for Certain Expenses PAM does not consider the management fees and the performance fees, as well as other ordinary expenses of the Fund, to be investment advisory expenses or other expenses of producing income. PAM treats these expenses as ordinary business deductions not subject to the material deductibility limitations which apply to investment advisory expenses. The IRS could contend otherwise and to the extent the IRS recharacterizes these expenses, a Unit holder would have the amount of the ordinary expenses allocated to him reduced accordingly. Syndication Fees Neither the Fund nor any Unit holder is entitled to any deduction for syndication expenses, if any, in the year they reduce net asset value. Nor can these expenses be amortized by the Fund or any Unit holder even though the payment of such expenses reduces net asset value. Investment Interest Deductibility Limitations Individual taxpayers can deduct “investment interest” —interest on indebtedness allocable to property held for investment — only to the extent that it does not exceed net investment income. Net investment income does not include adjusted net capital gain. Unrelated Business Taxable Income Tax-exempt Unit holders will not be required to pay tax on their share of income or gains of the Fund, provided that such Unit holders do not purchase Units with borrowed funds and that PAM does not utilize leverage. Taxation of Foreign Unit Holders A Unit holder who is a non-resident alien individual, foreign corporation, foreign partnership, foreign trust or foreign estate (a “Foreign Unit holder”) generally is not subject to taxation by the United States on capital gains from commodity or derivatives trading, provided that such Foreign Unit holder (in the case of an individual) does not spend more than 182 days in the United States during his or her taxable year, and provided further, that such Foreign Unit holder is not engaged in a trade or business within the United States during a taxable year to which income, gain, or loss is treated as “effectively connected.” An investment in the Fund should not, by itself, cause a Foreign Unit holder to be engaged in a trade or business within the United States for the foregoing purposes, assuming that the trading activities will be conducted as described in this Prospectus. Pursuant to a “safe harbor” in the Code, an investment fund whose U.S. business activities consist solely of trading commodities and derivatives for its own account should not be treated as engaged in a trade or business within the United States provided that such investment fund is not a dealer in commodities or derivatives and that the commodities traded are of a kind customarily dealt in on an organized commodity exchange. PAM has advised Milling, Benson, Woodward, LLP of the contracts that the Fund will trade. Based on a review of such contracts as of the date of this Prospectus, PAM has been advised by its counsel, Milling, Benson, Woodward, LLP, that such contracts should satisfy the safe harbor. If the contracts traded by the Fund in the future were not covered by the safe harbor, there is a risk that the Fund would be treated as engaged in a trade or business within the United States. In the event that the Fund was found to be engaged in a United States trade or business, a Foreign Unit holder would be required to file a United States federal income tax return for such year and pay tax at full United States rates. In the case of a Foreign Unit holder which is a foreign corporation, an additional 30% “branch profits” tax might be imposed. Furthermore, in such event the Fund would be required to withhold taxes from the income or gain allocable to such a Foreign Unit holder under Section 1446 of the Code. 24 A Foreign Unit holder is not subject to United States tax on certain interest income, including income attributable to (i) original issue discount on Treasury bills having a maturity of 183 days or less or (ii) commercial bank deposits, provided, in either case, that such Foreign Unit holder is not engaged in a trade or business within the United States during a taxable year. Additionally, a Foreign Unit holder not engaged in a trade or business within the United States is not subject to United States tax on interest income (other than certain so-called “contingent interest”) attributable to obligations issued after July 18, 1984 that are in registered form if the Foreign Unit holder provides the Fund in which such Unit holder invests with the appropriate Form W-8. IRS Audits of the Fund and its Unit Holders The IRS audits partnership-related items at the entity level rather than at the Unit holder level. PAM acts as “tax matters partner” for the Fund, and has the authority to determine the Fund’s responses to an audit. If an audit results in an adjustment, all Unit holders may be required to pay additional taxes, interest and penalties. State and Other Taxes In addition to the federal income tax consequences described above, the Fund and the Unit holders may be subject to various state, local, and other taxes. PROSPECTIVE INVESTORS SHOULD CONSULT THEIR OWN TAX ADVISERS BEFORE DECIDING WHETHER TO INVEST. INVESTMENTS BY EMPLOYEE BENEFIT PLANS General This section sets forth certain consequences under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the Internal Revenue Code of 1986, as amended, (the “Code”), which a fiduciary of an “employee benefit plan” as defined in, and subject to the fiduciary responsibility provisions of, ERISA or of a “plan” as defined in and subject to Section 4975 of the Code who has investment discretion should consider before deciding to invest the plan’s assets in the Fund (such “employee benefit plans” and “plans” being referred to herein as “Plans,” and such fiduciaries with investment discretion being referred to herein as “Plan Fiduciaries”). The following summary is not intended to be complete, but only to address certain questions under ERISA and the Code which are likely to be raised by the Plan Fiduciary’s own counsel. In general, the terms “employee benefit plan” as defined in ERISA and “plan” as defined in Section 4975 of the Code together refer to any plan or account of various types which provides retirement benefits or welfare benefits to an individual or to an employer’s employees and their beneficiaries. Such plans and accounts include, but are not limited to, corporate pension and profit-sharing plans, “simplified employee pension plans,” Keogh plans for self-employed individuals (including partners), individual retirement accounts described in Section 408 of the Code and medical benefit plans. Each Plan Fiduciary must give appropriate consideration to the facts and circumstances that are relevant to an investment in the Fund, including the role that an investment in the Fund plays in the Plan’s overall investment portfolio. Each Plan Fiduciary, before deciding to invest in the Fund, must be satisfied that the investment in the Fund is a prudent investment for the Plan, that the investments of the Plan, including the investment in the Fund, are diversified so as to minimize the risk of large losses and that an investment in the Fund complies with the terms of the Plan and related trust. EACH PLAN FIDUCIARY CONSIDERING ACQUIRING UNITS MUST CONSULT ITS OWN LEGAL AND TAX ADVISERS BEFORE DOING SO. “Plan Assets” ERISA and regulations issued thereunder (the “ERISA Regulation”) contain rules for determining when an investment by a Plan in an equity interest of an entity will result in the underlying assets of the entity being assets of the Plan for purposes of ERISA and Section 4975 of the Code (i.e., “plan assets”). Those rules provide in pertinent part that assets of an entity will not be plan assets of a Plan which purchases an equity interest in the entity if the equity interest purchased is a “publicly-offered security” (the “Publicly-Offered Security Exception”). If the underlying assets of an entity are considered to be assets of any Plan for purposes of ERISA or Section 4975 of the Code, the operations of such entity would be subject to and, in some cases, limited by, the provisions of ERISA and Section 4975 of the Code. The Publicly-Offered Security Exception applies if the equity interest acquired by Plans is a security that is: 1) “freely transferable” (as described below); 2) part of a class of securities that is “widely held” (meaning that the class of securities is owned by 100 or more investors independent of the issuer and of each other); and 3) either (a) part of a class of securities registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934, or (b) sold to the Plan as part of a public offering pursuant to an effective registration statement under the Securities Act and the class of which such security is a part is registered under the Securities Exchange Act of 1934 within 120 days (or such later time as may be allowed by the SEC) after the end of the fiscal year of the issuer in which the offering of such security occurred. The ERISA Regulation states that the determination of whether a security is “freely transferable” is to be made based on all relevant facts and circumstances. The ERISA Regulation specifies that, in the case of a security that is part of an offering in which the minimum investment is $10,000 or less, the following requirements, alone or in combination, ordinarily will not affect a finding that the security is freely transferable: (i) a requirement that no transfer or assignment of the security or rights in respect thereof be made that would violate any federal or state law; (ii) a requirement that no transfer or assignment be made without advance written notice given to the entity that issued the security; and (iii) “any restriction on substitution of an assignee as a limited partner of a partnership, including a general partner consent requirement, provided that the economic benefit of ownership of the assignor may be transferred or assigned without regard to such restriction or consent” (other than compliance with any of the foregoing restrictions). 25 PAM believes that the Publicly-Offered Security Exception applies to the Fund for the following reasons. The Units will be held by 100 or more investors that PAM believes are independent of the Fund and of each other. PAM believes that the Units should be considered to be “freely transferable” because the minimum investment for investors is $5,000 and Unit holders may transfer their Units by giving notice to PAM, provided that the transfer would not violate applicable federal or state securities laws. In addition, if PAM does not consent to substitution of an assignee as a Unit holder, the economic benefits of ownership can be transferred by the assignor without regard to such consent. Therefore, PAM believes that it is reasonable to take the position that the Units are freely transferable within the meaning of the ERISA Regulation. Accordingly, PAM believes that the underlying assets of the Fund should not be considered to constitute assets of any Plan which purchases Units. This position has not been confirmed by, and is not binding on, the Department of Labor, which issued the ERISA Regulation and which has authority to issue opinion and information letters thereunder. Therefore, the Plan Fiduciary and each other potential investor should consult with his or her attorney on this matter. Ineligible Purchasers In general, Units may not be purchased with the assets of a Plan if PAM, Capital One (Bank), N.A., TradeStation, RJO, PMG, any other referring advisor, any of their respective affiliates or any of their respective employees either: 1) has investment discretion with respect to the investment of such plan assets; 2) has authority or responsibility to give or regularly gives investment advice with respect to such plan assets, for a fee, and pursuant to an agreement or understanding that such advice will serve as a primary basis for investment decisions with respect to such plan assets and that such advice will be based on the particular investment needs of the Plan; or 3) is an employer maintaining or contributing to such Plan. A party that is described in clause 1) or 2) of the preceding sentence is a fiduciary under ERISA and the Code with respect to the Plan, and any such purchase might result in a “prohibited transaction” under ERISA and the Code. Except as otherwise set forth, the foregoing statements regarding the consequences under ERISA and the Code of an investment in the Fund are based on the provisions of the Code and ERISA as currently in effect, and the existing administrative and judicial interpretations thereunder. No assurance can be given that administrative, judicial, or legislative changes will not occur that may make the foregoing statements incorrect or incomplete. ACCEPTANCE OF SUBSCRIPTIONS ON BEHALF OF PLANS IS IN NO RESPECT A REPRESENTATION BY PAM OR ANY OTHER PARTY RELATED TO THE FUND THAT THIS INVESTMENT MEETS THE RELEVANT LEGAL REQUIREMENTS WITH RESPECT TO INVESTMENTS BY ANY PARTICULAR PLAN OR THAT THIS INVESTMENT IS APPROPRIATE FOR ANY PARTICULAR PLAN. THE PERSON WITH INVESTMENT DISCRETION SHOULD CONSULT WITH HIS OR HER ATTORNEY AND FINANCIAL ADVISORS AS TO THE PROPRIETY OF AN INVESTMENT IN THE FUND IN LIGHT OF THE CIRCUMSTANCES OF THE PARTICULAR PLAN. PLAN OF DISTRIBUTION Units will be sold directly by the Fund Units will be offered directly by the Fund. This Registration Statement is part of a Prospectus that permits the Fund to sell Units directly to investors. Acting as Managers and owners of PAM, Manager and Commodity Pool Operator of the Fund, Mr. Richard Clement and Mr Timothy Skarecky will process the sale of Units, with no commission or other remuneration payable to them for any Units that are sold by them. There are no plans or arrangements to enter into any contracts or agreements to sell the Units with a broker or dealer. In processing the sale of securities on behalf of the Fund, Mr. Timothy Skarecky and Mr. Richard Clement will rely on the safe harbor from broker dealer registration set out in Rule 3a4-1 under the Securities Exchange Act of 1934. Mr. Timothy Skarecky and Mr. Richard Clement will not register as a broker-dealer pursuant to Section 15 of the Securities Exchange Act of 1934, in reliance upon Rule 3a4-1, which sets forth those conditions under which a person associated with an Issuer may participate in the offering of the Issuer’s securities and not be deemed to be a broker-dealer. a) Mr. Timothy Skarecky and Mr. Richard Clement are the Managers and owners of PAM, the Fund’s Manager and Commodity Pool Operator, and are not subject to a statutory disqualification, as that term is defined in Section 3(a)(39) of the Act, at the time of their participation; and b) Mr. Timothy Skarecky and Mr. Richard Clement are the Managers and owners of PAM, the Fund’s Manager and Commodity Pool Operator and will not be compensated in connection with their participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; and c) Mr. Timothy Skarecky and Mr. Richard Clement are the Managers and owners of PAM, the Fund’s Manager and Commodity Pool Operator and are not, nor will not be at the time of their participation in the offering, an associated person of a broker-dealer; and d) Mr. Timothy Skarecky and Mr. Richard Clement are the Managers and owners of PAM, the Fund’s Manager and Commodity Pool Operator, and meet the conditions of paragraph (a)(4)(iii) of Rule 3a4-1 of the Exchange Act. Subscription Procedure The Fund will offer units during the initial offering period for a maximum of 30 days prior to the commencement of trading. The minimum aggregate subscriptions necessary for the pool to commence trading is $400,000. If the Fund does not meet the $400,000 minimum, all subscription funds will be returned within 5 days after the initial offering period has ended. No costs or fees will be assessed on the subscription funds held during the initial offering period. The Fund will offer the Units to the public during the continuing offering period of three years under Rule 415(a)(5) at the net asset value per Unit as of each month-end closing date on which subscriptions are accepted, subject to calculation of such month-end net asset value by the Independent Certified Public Accountant retained to calculate the monthly financial results of the Fund. Investors must submit subscriptions at least five (5) business days prior to the applicable month-end closing date and they will be accepted once payments are received and cleared. Investors may rescind their subscription agreement within five (5) business days of receipt of the Prospectus. PAM may suspend, limit or terminate the continuing offering period at any time. The Fund is offering Units to potential investors by distributing this Prospectus and making it available on a special internet website (http://www.pebbleus.com). PAM intends to engage in marketing efforts through media which may include but is not limited to third party websites, newspapers, magazines, other periodicals, television, radio, seminars, conferences, workshops, and sporting and charity events. Units are offered until such time as PAM terminates the continuing offering. Subscriptions received during the continuing offering period can be accepted on a monthly basis. Subscribers whose subscriptions are canceled or rejected will be notified of when their subscriptions will be returned, which shall be promptly after rejection. Subscribers whose subscriptions are accepted will be issued fractional Units, calculated to three decimal places. The Fund’s segregated subscription account is maintained at Capital One Bank, NA, 5400 Mounes St., Harahan, LA 70123. All subscription funds are required to be promptly transmitted to the subscription account at Capital One Bank, NA. Subscriptions must be accepted or rejected by PAM within five business days of receipt, and the settlement date for the deposit of subscription funds in escrow must be within five business days of acceptance. No fees or costs will be assessed on any subscription while held in the subscription account, irrespective of whether the subscription is accepted or subscription funds returned. The subscription funds in the subscription account do not accrue interest during the initial or continuing offering periods. Subscriptions from customers of any of the solicitation advisors may also be made by authorizing such solicitation advisor to debit the Unit holder’s customer securities account at the solicitation advisor. Promptly after debiting the customer’s securities account, the solicitation advisor shall send payment to the subscription account as described above, in the amount of the subscription so debited. Subscribers must purchase Units for investment purposes only and not with a view toward resale. An investor who meets the suitability standards given below must complete, execute and deliver to the relevant solicitation agent a copy of the Subscription Documents attached as Exhibit C. A Unit holder can pay either by a check made payable to “Pebble U. S. Market Fund, L.L.C. Subscription Account” or by authorizing his solicitation advisor to debit his customer securities account. PAM will then accept or reject the subscription within five business days of receipt of the subscription. All subscriptions are irrevocable once subscription payments are deposited in the subscription account. No Units will be issued until such Units have been fully paid for by the investor. 26 Representations and Warranties of Investors in the Subscription Documents Investors are required to make representations and warranties in the Subscription Documents. The Fund’s primary intention in requiring the investors to make representations and warranties is to ensure that only persons for whom an investment is suitable invest in the Fund. The Fund is most likely to assert representations and warranties if it has reason to believe that the related investor may not be qualified to invest or remain invested. The representations and warranties made by investors in the Subscription Documents may be summarized as relating to: 1) eligibility of investors to invest in the fund, including legal age, net worth and annual income; 2) representative capacity of investors; 3) information provided by investors; 4) information received by investors; and 5) investments made on behalf of employee benefit plans. See the Subscription Documents attached as Exhibit C for further detail. Minimum Investment The minimum investment is $5,000 in the Fund. Unit holders may increase their investment with an additional investment of $1,000 or more. Prospective investors must be aware that the price per Unit during the continuing offering period will vary depending upon the month-end net asset value per Unit of the fund. Under the federal securities laws and those of certain states, investors may be subject to special minimum purchase and/or investor suitability requirements. Investor Suitability There can be no assurance that the Fund will achieve its objectives or avoid substantial losses. An investment in the Fund is suitable only for a limited segment of the risk portion of an investor’s portfolio and no one should invest more in the Fund than he can afford to lose. The Unit holder’s solicitation advisor is responsible for determining if the Units are a suitable investment for the investor. At an absolute minimum, investors must have (i) a net worth of at least $250,000 (exclusive of home, furnishings and automobiles) or (ii) an annual gross income of at least $70,000 and a net worth (as calculated above) of at least $70,000. No one may invest more than 10% of his net worth (as calculated above) in the Fund. THESE STANDARDS ARE REGULATORY MINIMUMS ONLY. QUALIFICATION UNDER SUCH STANDARDS DOES NOT NECESSARILY IMPLY THAT AN INVESTMENT IN THE FUND IS SUITABLE FOR A PARTICULAR INVESTOR. PROSPECTIVE UNIT HOLDERS SHOULD REVIEW THE PROPECTUS AND EXHIBITS AND CONSIDER THE HIGHLY SPECULATIVE AND LIMITED LIQUIDITY OF AN INVESTMENT IN THE FUND AS WELL AS THE HIGH RISK AND HIGHLY LEVERAGED NATURE OF THE FUTURES AND RELATED MARKETS IN DETERMINING WHETHER AN INVESTMENT IN THE FUND IS CONSISTENT WITH THEIR OVERALL PORTFOLIO OBJECTIVES. The Referring Advisors The referring advisors, including PMG, an affiliate of PAM, are bound by their respective Referring Advisor Agreements with the Fund. Referring advisors, including PMG, will receive an advisory fee based on the total assets under management. The advisory fee paid by the client is negotiated between the client and RIA. PAM may also engage one or more registered investment advisors to refer other registered investment advisors to become referring advisors, that is, to act as wholesalers. As compensation for its services, any such wholesaler will receive up to .25% of the Operating and Offering Expenses paid by the Fund as a referral fee. Other than as described above, PAM will pay no person any commissions or other fees in connection with the referral of clients. In the Referring Advisory Agreement with each referring advisor, PAM has agreed to indemnify the referring advisors against certain liabilities that the referring advisors may incur in connection with the offering and sale of the Units, including liabilities under the Securities Act. Units will be sold on a continuing basis at the net asset value per Unit as of the end of each month. CERTAIN LEGAL MATTERS Milling, Benson, Woodward LLP, New Orleans, Louisiana, served as legal counsel to PAM in connection with the preparation of this Prospectus. Milling, Benson, Woodward LLP may continue to serve in such capacity in the future, but has not assumed any obligation to update this Prospectus. Milling, Benson, Woodward LLP may advise PAM in matters relating to the operation of the Fund on an ongoing basis. To its knowledge, Milling, Benson, Woodward LLP does not represent and has not represented the prospective investors or the Fund in the course of the organization of the Fund, the negotiation of its business terms, the offering of the Units or in respect of its ongoing operations. Prospective investors must recognize that, as they have had no representation in the organization process, the terms of the Fund relating to themselves and the Units have not been negotiated at arm’s length. Milling, Benson, Woodward LLP’s engagement by PAM in respect of the Fund is limited to the specific matters as to which it is consulted by PAM and, therefore, there may exist facts or circumstances which could have a bearing on the Fund’s (or PAM’s) financial condition or operations with respect to which Milling, Benson, Woodward LLP has not been consulted and for which Milling, Benson, Woodward LLP expressly disclaims any responsibility. More specifically, Milling, Benson, Woodward LLP does not undertake to monitor the compliance of PAM and its affiliates with the investment program, valuation procedures and other guidelines set forth herein, nor does it monitor compliance with applicable laws. In reviewing this Prospectus, Milling, Benson, Woodward LLP relied upon information furnished to it by the Fund and/or PAM, and did not investigate or verify the accuracy and completeness of information set forth herein concerning PAM, the Fund’s service providers and their affiliates and personnel. EXPERTS Silberstein Ungar, PLLC, an independent registered public accounting firm, has been retained to conduct the required quarterly review and annual independent audit of the Fund. Richard A Melancon, CPA has been retained to compile the monthly and annual financial statements for the Fund. 27 INDEX TO FINANCIAL STATEMENTS AUDITED FINANCIAL STATEMENTS – DECEMBER 31, 2009 29 Pebble U. S. Market Fund, L.L.C. 29 Independent Auditors’ Report 29 Balance Sheet 30 Statement of Operations 30 Statement of Members’ Deficit 30 Statement of Cash Flows 31 Notes to Statement of Financial Condition of Pebble U. S. Market Fund, L.L.C. 32 Pebble Asset Management, L.L.C. 35 Independent Auditors’ Report 35 Balance Sheet 36 Statement of Income 36 Statement of Members’ Equity 36 Statement of Cash Flows 37 Notes to Statement of Financial Condition of Pebble Asset Management, L.L.C. 37 UNAUDITED INTERIM FINANCIAL STATEMENTS – MARCH 31, 2010 40 Pebble U. S. Market Fund, L.L.C. 40 Balance Sheet 40 Statement of Operations 40 Statement of Members’ Deficit 40 Statement of Cash Flows 41 Notes to Statement of Financial Condition of Pebble U. S. Market Fund, L.L.C. 41 Pebble Asset Management, L.L.C. 46 Balance Sheet 46 Statement of Operations 46 Statement of Members’ Equity 47 Statement of Cash Flows 47 Notes to Statement of Financial Condition of Pebble Asset Management, L.L.C. 47 28 AUDITED FINANCIAL STATEMENTS – DECEMBER 31, 2009 Pebble U. S. Market Fund, L.L.C. THIS POOL HAS NOT COMMENCED TRADING AND HAS NO PERFORMANCE HISTORY. All financials are compiled by an independent certified public accountant and audited annually by a second independent certified public accountant. Independent Auditor’s Report To the Board of Directors of Pebble U.S. Market Fund, L.L.C. Metairie, Louisiana We have audited the accompanying balance sheet of Pebble U.S. Market Fund, L.L.C. (the “Company”) as of December 31, 2009 and the related statements of operations, members’ deficit, and cash flows for the period from August 6, 2009 (inception) through December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Pebble U.S. Market Fund, L.L.C. as of December 31, 2009 and the results of its operations and its cash flows for the period from August 6, 2009 (inception) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has negative working capital, has not yet received revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan Ma y 25, 2010 29 Balance Sheet Pebble U.S. Market Fund, L.L.C. (A Development Stage Company) as of December 31, 2009 (audited) ASSETS Current Assets Cash and cash equivalents $ 200 TOTAL ASSETS $ 200 LIABILITIES AND MEMBERS’ DEFICIT Current Liabilities Accrued Expenses $ Loan from Pebble Asset Management, L.L.C. $ TOTAL LIABILITIES $ 42,075 MEMBERS’ DEFICIT $ (41,875 ) TOTAL LIABILITIES AND MEMBERS’ DEFICIT $ 200.00 Statement of Operations Pebble U. S. Market Fund, L.L.C. (A Development Stage Company) August 6, 2009 through December 31, 2009 (audited) REVENUE $ 0 OPERATING EXPENSES General and administrative expenses $ 42,075 TOTAL OPERATING EXPENSES $ 42,075 NET LOSS $ (42,075 ) Statement of Members’ Deficit Pebble U. S. Market Fund, L.L.C. (A Development Stage Company) as of December 31, 2009 (audited) BALANCE $ - MEMBERS’ CAPITAL CONTRIBUTIONS $ 200 NET LOSS FOR THE PERIOD ENDED DECEMBER 31, 2009 $ (42,075 ) BALANCE – DECEMBER 31, 2009 $ (41,875 ) 30 Statement of Cash Flows Pebble U. S. Market Fund, L.L.C. (A Development Stage Company) For the Period from August 6, 2009 through December 31, 2009 (audited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (42,075 ) Changes in assets and liabilities: Increase in accrued expenses $ 11,231 CASH FLOWS USED IN OPERATING ACTIVITIES $ (30,844 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from members’ capital contributions $ 200 Loans received from related party $ 30,844 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES $ 31,044 NET INCREASE IN CASH $ 200 Cash, beginning of period $ 0 Cash, end of period $ 200 SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ 0 Income taxes paid $ 0 Notes to Statement of Financial Condition of Pebble U. S. Market Fund, L.L.C. Note 1 – Summary of Significant Accounting Policies Nature of Business Pebble U.S. Market Fund, L.L.C. (the “Company”) was organized as a Limited Liability Company in the State of Louisiana on August 6, 2009. The Company will be engaged in the principal business activity of financial activities that include trading in a portfolio of futures, currency, and commodity contracts on U.S. exchanges only. The Company has not realized significant revenues to date and therefore is classified as a development stage company. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the balance sheet. Actual results could differ from those estimates. Comprehensive Income The Company has which established standards for reporting and display of comprehensive income, its components and accumulated balances. When applicable, the Company would disclose this information on its Statement of Members’ Deficit. Comprehensive income comprises equity except those resulting from investments by owners and distributions to owners. The Company has not had any significant transactions that are required to be reported in other comprehensive income. Income Taxes A provision for federal income taxes has not been included in the financial statements since income or loss of the Company is required to be reported by the members on their individual income tax returns. Cash and Cash Equivalents The Company considers all highly liquid investments with the original maturities of six months or less to be cash equivalents. Accounting Basis The Company uses the accrual basis of accounting and has adopted a December 31 year end. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, accrued expenses, and an amount due to a related party. The carrying amount of these financial instruments approximates fair value due either to length of maturity or interest rates that approximate prevailing market rates unless otherwise disclosed in these financial statements. 31 Valuation of Investments in Futures Contracts and U.S. Treasury Bills All commodity interests (including derivative financial instruments and derivative commodity instruments) are used for trading purposes. The commodity interests are recorded on trade date basis and open contracts are recorded in the statements of assets and liabilities at fair value on the last business day of the period, which represents market value for those commodity interests for which market quotes are readily available. Exchange-traded futures contracts are valued at settlement prices published by recognized exchange. The Fund uses the amortized cost method for valuing the U.S. Treasury Bills due to the short-term nature of such instrument; accordingly, the cost of securities plus accreted discount, or minus amortized premium approximates fair value. Investment Transactions, Investment Income, and Expenses Investment transactions are accounted for on a trade-date basis. Interest income and expenses are recognized on the accrual basis. Operating and Offering Expenses The maximum annual Fund charge for operating and offering expenses is 1.50% annually. Operating and offering expenses above 1.50% will be paid by PAM and reimbursed by the Fund. The operating and offering expenses charged to the Fund will be the lesser of the actual expenses incurred, including current and unreimbursed expenses, or 1.50% annually. Recent Accounting Pronouncements In May 2009, the FASB issued FAS 165, “Subsequent Events”.This pronouncement establishes standards for accounting for and disclosing subsequent events (events which occur after the balance sheet date but before financial statements are issued or are available to be issued). FAS 165 requires and entity to disclose the date subsequent events were evaluated and whether that evaluation took place on the date financial statements were issued or were available to be issued. It is effective for interim and annual periods ending after June 15, 2009. The adoption of FAS 165 did not have a material impact on the Company’s financial condition or results of operation. In June 2009, the FASB issued FAS 166, “Accounting for Transfers of Financial Assets” an amendment of FAS 140. FAS 140 is intended to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets: the effects of a transfer on its financial position, financial performance , and cash flows: and a transferor’s continuing involvement, if any, in transferred financial assets. This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. The Company does not expect the adoption of FAS 166 to have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued FAS 167, “Amendments to FASB Interpretation No. 46(R)”. FAS 167 is intended to (1) address the effects on certain provisions of FASB Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities, as a result of the elimination of the qualifying special-purpose entity concept in FAS 166, and (2) constituent concerns about the application of certain key provisions of Interpretation 46(R), including those in which the accounting and disclosures under the Interpretation do not always provided timely and useful information about an enterprise’s involvement in a variable interest entity. This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. The Company does not expect the adoption of FAS 167 to have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued SFAS 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (“SFAS 168” or ASC 105-10).SFAS 168 (ASC 105-10) establishes the Codification as the sole source of authoritative accounting principles recognized by the FASB to be applied by all nongovernmental entities in the preparation of financial statements in conformity with GAAP. SFAS 168 (ASC 105-10) was prospectively effective for financial statements issued for fiscal years ending on or after September 15, 2009 and interim periods within those fiscal years. The adoption of SFAS 168 (ASC 105-10) on July 1, 2009 did not impact the Company’s results of operations or financial condition. The Codification did not change GAAP, however, it did change the way GAAP is organized and presented. With the exception of the pronouncements noted above, no other accounting standards or interpretations issued or recently adopted are expected to have a material impact on the Company’s financial position, operations or cash flows. Note 2 – Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principle, which contemplate continuation of the Company as a going concern.However, the Company has no revenues as of December 31, 2009.The Company currently has limited working capital, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it may be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. 32 Note 3 – Accrued Expenses Accrued expenses at December 31, 2009 consisted of amounts owed to the Company’s outside law firm and independent auditors for services rendered for periods reported on in these financial statements. Note 4 – Loan Payable - Related Party At December 31, 2009, the Company owes $30,844 to a party related due to common ownership for funds it has received to be that were used for working capital. The amount is unsecured, due upon demand, and non-interest bearing. Note 5 – General and Administrative Expenses General and administrative expenses for the period ended December 31, 2009 were comprised of the following: Legal Fees $ 20,482 Audit Fee $ 5,000 Miscellaneous expenses $ 6,548 Total $ 42,075 Note 6 – Commitments The Company neither owns nor leases any real or personal property. A related party has provided office space and services without charge.There is no obligation for the officer to continue this arrangement.Such costs are immaterial to the financial statements and accordingly are not reflected herein.The officers and directors are involved in other business activities and most likely will become involved in other business activities in the future. Note 7 – Subsequent Events The Company has analyzed its operations subsequent to December 31, 2009 and has determined that it does not have any material subsequent events to disclose in these financialstatements. Nature of Operations Organization and Business Pebble U. S. Market Fund, L.L.C. (the “Fund”), a Louisiana Limited Liability Company, commences operations on May 1, 2010. The Fund was organized to trade speculatively in the United States futures markets using technical computerized trading systems that may be fully automated at the trading manager’s discretion. The Fund has issued one class of Units, Series A. The term of the Fund shall continue indefinitely, unless terminated earlier by the Manager or by operation of law or a decline in the aggregate net assets of such Series to less than $250,000. Due from/to Brokers Due from brokers consist of proceeds from securities sold. Amounts due from brokers may be restricted to the extent that they serve as deposits for securities sold short. Amounts due to brokers represent margin borrowings that are collateralized by certain securities. In the normal course of business, all of the Fund’s marketable securities transactions, money balances, and marketable security positions are transacted with brokers. The Fund is subject to credit risk to the extent any broker with which it conducts business is unable to fulfill contractual obligations on its behalf. PAM monitors the financial condition of such brokers and does not anticipate any losses from these counterparties. Allocation of Net Profits and Losses In accordance with the Subscription Documents, net profits and losses of the Fund are allocated to Unit holders according to their respective interests in the Fund as of the beginning of each month. Advance subscriptions represent cash received prior to December 31 for contributions of the subsequent month and do not participate in the earnings of the Fund until the following January. Related Party Transactions Pebble Asset Management, L.L.C. shall be paid a management fee equal to one-twelfth of 2.00% (2.00% annually) of the month-end net asset value of the Fund and the operating and offering expenses equal to one-twelfth of 1.50% of month end net assets (1.50% per annum), not to exceed the amount of actual expenses incurred. PAM will also be paid a monthly performance/incentive fee equal to 15.00% of the new appreciation without respect to interest income. Trading losses will be carried forward and no further performance/incentive fee may be paid until the prior losses have been recovered. 33 Financial Instrument Risk In the normal course of its business, the Fund is party to financial instruments with off-balance sheet risk, including derivative financial instruments and derivative commodity instruments. The term “off balance sheet risk” refers to an unrecorded potential liability that, even though it does not appear on the balance sheet, may result in a future obligation or loss. These financial instruments may include futures, whose values are based upon an underlying asset, index, or reference rate, and generally represent future commitments to exchange currencies or cash flows, to purchase or sell other financial instruments at specific terms at specific future dates, or, in the case of derivative commodity instruments, to have a reasonable possibility to be settled in cash, through physical delivery or with another financial instrument. These instruments are traded on an exchange. Exchange traded futures instruments are standardized contracts. Each of these instruments is subject to various risks similar to those related to the underlying financial instruments including market and credit risk. Market risk is the potential for changes in the value of financial instruments traded by the Fund due to market changes, including interest and foreign exchange rate movements and fluctuations in commodity of security prices. In entering into these contracts, there exists a market risk that such contracts may be significantly influenced by conditions, such as interest rate volatility, resulting in such contracts being less valuable. If the markets should move against all of the futures interest positions at the same time, and PAM was unable to offset such positions, the Fund could experience substantial losses. Credit risk is the possibility that a loss may occur due to the failure of a counter party to perform according to the terms of a contract. Credit risk with respect to exchange-traded instruments is reduced to the extent that an exchange or clearing organization acts as a counter party to the transactions. The Fund’s risk of loss in the event of counter party default is typically limited to the amounts recognized in the statements of assets and liabilities and not represented by the contract or notional amounts of the instruments. The Fund has credit risk and concentration risk because the brokers with respect to the Fund’s assets are TradeStation Securities, Inc. and R. J. O’Brien & Associates. PAM monitors and controls the Fund’s risk exposure on a daily basis through financial, credit and risk management monitoring systems, and accordingly believes that it has effective procedures for evaluating and limiting the credit and market risks to which the Fund is subject. These monitoring systems allow PAM to statistically analyze actual trading results with risk adjusted performance indicators and correlation statistics. In addition, on-line monitoring systems provide account analysis of futures and forward positions by sector, margin requirements, gain and loss transactions, and collateral positions. The majority of these instruments mature within one year of initial trade date. However, due to the nature of the Fund’s business, these instruments may not be held to maturity. Subscriptions and Redemptions Investors must submit subscriptions at least five business days prior to the applicable month-end closing date and they will be accepted once payments are received and cleared. All subscriptions funds are required to be promptly transmitted to the Subscription Account at Capital One Bank, NA. Subscriptions must be accepted or rejected by PAM within five business days of receipt, and the settlement date for the deposit of subscription funds in the Subscription Account must be within five business days of acceptance. No fees or costs will be assessed on any subscription while held in escrow, irrespective of whether the subscription is accepted or subscription funds returned. Capital One, NA will not invest the subscription funds in interest bearing instruments while held in the Subscription Account. A Unit holder of the Fund may request any or all of his investment be redeemed at the net asset value of a Unit as of the end of the month, subject to a minimum redemption amount equal to the then current Net Asset Value of a Unit and subject further to such Unit holder having an investment, after giving effect to the requested redemption, at least equal to the minimum initial investment amount of $5,000. Unit holders must transmit a written request of such withdrawal to PAM not less than ten business days prior to the end of the month (or such shorter period as permitted by PAM) as of which redemption is to be effective. Redemptions will generally be paid within 20 days after the date of redemption. However, in special circumstances, including, but not limited to, inability to liquidate dealers’ positions as of a redemption date or default or delay in payments due to the Fund from clearing brokers, banks or other persons or entities, the Fund may in turn delay payment to persons requesting redemption of the proportionate part of the net assets represented by the sums that are subject of such default or delay.Furthermore, the Fund has the right to deny a request for redemption if such redemption would result in adverse legal or tax consequences to the Fund. 34 Pebble Asset Management, L.L.C. All financials are compiled by an independent certified public accountant and audited annually by a second independent certified public accountant. PURCHASERS OF UNITS WILL NOT RECEIVE ANY INTEREST IN THIS ENTITY. Independent Auditor’s Report To the Board of Directors of Pebble Asset Management, L.L.C. Metairie, Louisiana We have audited the accompanying balance sheet of Pebble Asset Management, L.L.C. (the “Company”) as of December 31, 2009 and the related statements of operations, members’ equity, and cash flows for the period from July 13, 2009 (inception) through December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Pebble Asset Management, L.L.C. as of December 31, 2009 and the results of its operations and its cash flows for the period from July 13, 2009 (inception) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has limited working capital, has not yet received revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan March 27, 2010 35 Balance Sheet Pebble Asset Management, L.L.C. (A Development Stage Company) As of December 31, 2009 (audited) ASSETS Current Assets Cash and cash equivalents $ 3,162 Loan receivable – related party 30,844 TOTAL ASSETS $ 34,006 LIABILITIES AND MEMBERS’ EQUITY LIABILITIES Current Liabilities Accrued Expenses $ 1,000 TOTAL LIABILITIES $ 1,000 MEMBERS’ DEFICIT $ 33,006 TOTAL LIABILITIES AND MEMBERS’ DEFICIT $ 34,006 Statement of Operations Pebble Asset Management, L.L.C. (A Development Stage Company) For the period from July 13, 2009 (Inception) to December 31, 2009 (audited) REVENUES $ 0 OPERATING EXPENSES General and administrative expenses $ 3,594 TOTAL OPERATING EXPENSES $ 3,594 NET LOSS $ (3,594 ) Statement of Members’ Equity Pebble Asset Management, L.L.C. (A Development Stage Company) As of December 31, 2009 (audited) BALANCE – BEGINNING OF PERIOD $ 0 MEMBERS’ CAPITAL CONTRIBUTIONS $ 36,600 NET LOSS FOR THE PERIOD ENDED DECEMBER 31, 2009 $ (3,594 ) BALANCE – DECEMBER 31, 2009 $ 33,006 36 Statement of Cash Flows Pebble Asset Management, L.L.C. (A Development Stage Company) For the period from July 13, 2009 (Inception) to December 31, 2009 (audited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (3,594 ) Changes in assets and liabilities: Increase in accrued expenses $ 1,000 CASH FLOWS USED IN OPERATING ACTIVITIES $ (2,594 ) CASH FLOWS FROM INVESTING ACTIVITIES Loans made to related party $ (30,844 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from members’ capital contributions $ 36,600 NET INCREASE IN CASH $ 3,162 Cash, beginning of period $ 0 Cash, end of period $ 3,162 SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ 0 Income taxes paid $ 0 Notes to Statement of Financial Condition of Pebble Asset Management, L.L.C. Note 1 – Summary of Significant Accounting Policies Nature of Business Pebble Asset Management, L.L.C. (“PAM” and the “Company”) was organized as a Limited Liability Company in the State of Louisiana on July 13, 2009. The Company will be engaged in the principal business activity of being a financial fund manager and commodity pool operator. The Company has not realized significant revenues to date and therefore is classified as a development stage company. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the balance sheet.Actual results could differ from those estimates. Comprehensive Income The Company has which established standards for reporting and display of comprehensive income, its components and accumulated balances.When applicable, the Company would disclose this information on its Statement of Members’ Equity.Comprehensive income comprises equity except those resulting from investments by owners and distributions to owners. The Company has not had any significant transactions that are required to be reported in other comprehensive income. Income Taxes A provision for federal income taxes has not been included in the financial statements since income or loss of the Company is required to be reported by the members on their individual income tax returns. Cash and Cash Equivalents The Company considers all highly liquid investments with the original maturities of three months or less to be cash equivalents. Accounting Basis The Company uses the accrual basis of accounting and has adopted a December 31 year end. Fair Value of Financial Instruments PAM’s financial instruments consist of cash and cash equivalents, accrued expenses, and an amount due from a related party. The carrying amount of these financial instruments approximates fair value due either to length of maturity or interest rates that approximate prevailing market rates unless otherwise disclosed in these financial statements. 37 A summary of the significant accounting policies which have been followed in preparing the accompanying financial statements is set forth below: Investment in Affiliated Limited Liability Companies The Company and/or its principals have invested in the Fund, a Louisiana limited liability company, organized to trade speculatively in the United States of America markets using a strategy developed by the Company. The Company’s investment in the Fund is recorded based upon the equity method of accounting. Revenue Recognition The Company earns management fees and incentive fees for trading and management services provided to the Fund. Management fees and incentive fees are accrued as earned. Investment income includes interest income earned on investments in money market funds which is recognized when earned, based upon the accrual method. Expenses The Company incurs operating expenses relating to normal activities in connection with managing the business. Expenses are recorded as incurred, based upon the accrual method. Fixed Assets Fixed assets are stated net of accumulated depreciation. Depreciation is calculated utilizing the straight-line method over the estimated useful lives of the assets, ranging from 1–3 years. Functional Currency The Company’s functional currency is the U.S. Dollar. Recent Accounting Pronouncements In May 2009, the FASB issued FAS 165, “Subsequent Events”.This pronouncement establishes standards for accounting for and disclosing subsequent events (events which occur after the balance sheet date but before financial statements are issued or are available to be issued). FAS 165 requires and entity to disclose the date subsequent events were evaluated and whether that evaluation took place on the date financial statements were issued or were available to be issued. It is effective for interim and annual periods ending after June 15, 2009. The adoption of FAS 165 did not have a material impact on the Company’s financial condition or results of operation. In June 2009, the FASB issued FAS 166, “Accounting for Transfers of Financial Assets” an amendment of FAS 140. FAS 140 is intended to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets: the effects of a transfer on its financial position, financial performance , and cash flows: and a transferor’s continuing involvement, if any, in transferred financial assets. This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. The Company does not expect the adoption of FAS 166 to have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued FAS 167, “Amendments to FASB Interpretation No. 46(R)”. FAS 167 is intended to (1) address the effects on certain provisions of FASB Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities, as a result of the elimination of the qualifying special-purpose entity concept in FAS 166, and (2) constituent concerns about the application of certain key provisions of Interpretation 46(R), including those in which the accounting and disclosures under the Interpretation do not always provided timely and useful information about an enterprise’s involvement in a variable interest entity. This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. The Company does not expect the adoption of FAS 167 to have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued SFAS 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (“SFAS 168” or ASC 105-10).SFAS 168 (ASC 105-10) establishes the Codification as the sole source of authoritative accounting principles recognized by the FASB to be applied by all nongovernmental entities in the preparation of financial statements in conformity with GAAP. SFAS 168 (ASC 105-10) was prospectively effective for financial statements issued for fiscal years ending on or after September 15, 2009 and interim periods within those fiscal years. The adoption of SFAS 168 (ASC 105-10) on July 1, 2009 did not impact the Company’s results of operations or financial condition. The Codification did not change GAAP, however, it did change the way GAAP is organized and presented. 38 With the exception of the pronouncements noted above, no other accounting standards or interpretations issued or recently adopted are expected to have a material impact on the Company’s financial position, operations or cash flows. Note 2 – Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principle, which contemplate continuation of the Company as a going concern.However, the Company has no revenues as of December 31, 2009.The Company currently has limited working capital, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it may be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. Note 3 – Loan Receivable - Related Party At December 31, 2009, the Company was owed $30,844 by a party related due to common ownership for funds it advanced that were used for working capital. The amount is unsecured, due upon demand, and non-interest bearing. Note 4 – Accrued Expenses Accrued expenses at December 31, 2009 consisted of amounts owed to the Company’s law firm and outside independent auditors for services rendered for periods reported on in these financial statements. Note 5 – Commitments The Company neither owns nor leases any real or personal property. A related party has provided office space and services without charge.There is no obligation for the officer to continue this arrangement.Such costs are immaterial to the financial statements and accordingly are not reflected herein.The officers and directors are involved in other business activities and most likely will become involved in other business activities in the future. Note 6 – Subsequent Events The Company has analyzed its operations subsequent to December 31, 2009, and has determined that it does not have any material subsequent events to disclose in these financial statements. General Information Nature of Business Pebble Asset Management, L.L.C. (the “Company”), was organized pursuant to Louisiana law effective July13,2009. The Company’s business is the trading and management of discretionary commodity pools which are domiciled in the United States of America. The Company presently serves as commodity pool operator for Pebble U. S. Market Fund, L.L.C. (“Fund”). Upon acceptance of registration, the Company became Manager of the Fund. The Company is wholly owned by two members. Related Parties The Company is the Manager and is responsible for the trading and management of the Fund. As Manager, the Company receives a monthly management fee equal to one-twelfth of 2.00% (2.00% annually) of the month-end net asset value of the Fund. In addition, the Company receives an incentive fee of 15.00% of new appreciation in the Fund’s net assets computed on a monthly basis, excluding interest income and as adjusted for subscriptions and redemptions, and one-twelfth of 1.50% of month end net assets (1.50% per annum), not to exceed the amount of actual expenses incurred, for ongoing operating and offering expenses. Any operating and offering costs above 1.50% of net assets per year will be borne by PAM. The Company has the option to utilize an automated trading system provided by TradeStation at the discretion of PAM. This trading system executes its commodity trades on behalf of the Fund, on a non-exclusive basis and at no cost. The Company executes its trades through TradeStation. Brokerage costs are recognized in the account for which the Company is trading. No brokerage costs are incurred directly by the Company. The accompanying financial statements have been prepared from the separate records maintained by the Company and may not necessarily be indicative of the conditions that would have existed if the Company had been operated as an unaffiliated company. * PURCHASERS OF UNITS WILL NOT RECEIVE ANY INTEREST IN PEBBLE ASSET MANAGEMENT, L.L.C. 39 UNAUDITED INTERIM FINANCIAL STATEMENTS – MARCH 31, 2010 Pebble U. S. Market Fund, L.L.C. THIS POOL HAS NOT COMMENCED TRADING AND HAS NO PERFORMANCE HISTORY. All financials are compiled by an independent certified public accountant and audited annually by a second independent certified public accountant. Balance Sheets Pebble U.S. Market Fund, L.L.C. (A Development Stage Company) as of March 31, 2010 and December 31, 2009 ASSETS March 31, 2010 December 31, 2009 (unaudited) (audited) Current Assets Cash and cash equivalents $ $ TOTAL ASSETS $ $ LIABILITIES AND MEMBERS’ DEFICIT Current Liabilities Accrued Expenses $ $ Loan from Pebble Asset Management, L.L.C. $ $ TOTAL LIABILITIES $ $ MEMBERS’ DEFICIT $ ) $ ) TOTAL LIABILITIES AND MEMBERS’ DEFICIT $ $ Statement of Operations Pebble U. S. Market Fund, L.L.C. (A Development Stage Company) For the Three Months Ended March 31, 2010 And August 6, 2009 through March 31, 2010 (unaudited) Three Months Ended August 6, 2009 (Inception) Through March 31, 2010 March 31, 2010 REVENUE $
